SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForNovember 28, 2014 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Proceeds 2 Parent Company’s Financial Statements Statement of Financial Position – Assets 3 Statement of Financial Position – Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 8 Statement of Cash Flows 9 Statement of Changes in Equity 1/1/2014 to 9/30/2014 11 1/1/2013 to 9/30/2013 12 Statement of Value Added 13 Comments on the Company’s Performance 14 Notes to the Financial Statements 23 Comments on the Company’s Projections 77 Other Information Deemed as Relevant by the Company 78 Reports and Statements Unqualified Report on Special Review 80 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 9/30/2014 Paid-in Capital Common 683,509,869 Preferred 0 Total 683,509,869 Treasury Shares Common 0 Preferred 0 Total 0 Page 1 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Cash Proceeds Event Approval Proceeds Date of Payment Type of Share Class of Share Earnings per Share (Reais / Share) Board of Directors’ Meeting 3/27/2014 Interest on Shareholders’ Equity 6/27/2014 Common 0.78633 Page 2 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position - Assets (R$ thousand) Code Description Current Quarter 09/30/2014 Previous Year 12/31/2013 1 Total Assets 29,760,013 28,274,294 1.01 Current Assets 3,404,656 3,254,087 1.01.01 Cash and Cash Equivalents 1,859,690 1,782,001 1.01.03 Accounts Receivable 1,281,404 1,254,908 1.01.03.01 Trade Accounts Receivable 1,158,920 1,120,053 1.01.03.02 Other Accounts Receivable 122,484 134,855 1.01.03.02.01 Balances with Related Parties 122,484 134,855 1.01.04 Inventories 52,858 58,401 1.01.06 Recoverable Taxes 94,674 87,405 1.01.06.01 Current Recoverable Taxes 94,674 87,405 1.01.08 Other Current Assets 116,030 71,372 1.01.08.03 Other 116,030 71,372 1.01.08.03.01 Restricted Cash 20,580 10,333 1.01.08.03.20 Other Accounts Receivable 95,450 61,039 1.02 Noncurrent Assets 26,355,357 25,020,207 1.02.01 Long-Term Assets 667,560 896,781 1.02.01.03 Accounts Receivable 178,364 395,512 1.02.01.03.01 Trade Accounts Receivable 178,364 395,512 1.02.01.06 Deferred Taxes 121,342 114,030 1.02.01.06.01 Deferred Income Tax and Social Contribution 121,342 114,030 1.02.01.08 Receivables from Related Parties 101,093 130,457 1.02.01.08.03 Receivables from Controlling Shareholders 101,093 130,457 1.02.01.09 Other Noncurrent Assets 266,761 256,782 1.02.01.09.04 Escrow Deposits 68,596 54,827 1.02.01.09.05 ANA – National Water Agency 119,576 107,003 1.02.01.09.20 Other Accounts Receivable 78,589 94,952 1.02.02 Investments 76,237 77,699 1.02.02.01 Shareholdings 22,198 23,660 1.02.02.01.04 Other Shareholdings 22,198 23,660 1.02.02.02 Investment Properties 54,039 54,039 1.02.03 Property, Plant and Equipment 309,405 199,496 1.02.04 Intangible Assets 25,302,155 23,846,231 1.02.04.01 Intangible Assets 25,302,155 23,846,231 1.02.04.01.01 Concession Contracts 8,403,438 8,265,936 1.02.04.01.02 Program Contracts 5,919,198 5,281,887 1.02.04.01.03 Service Contracts 10,725,290 10,124,603 1.02.04.01.04 Software License 254,229 173,805 Page 3 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position – Liabilities (R$ thousands) Code Description Current Quarter 09/30/2014 Previous Year 12/31/2013 2 Total Liabilities 29,760,013 28,274,294 2.01 Current Liabilities 2,630,823 2,972,381 2.01.01 Labor and Pension Plan Liabilities 405,718 314,926 2.01.01.01 Pension Plan Liabilities 23,021 36,151 2.01.01.02 Labor Liabilities 382,697 278,775 2.01.02 Trade Accounts Payable 314,280 275,051 2.01.02.01 Domestic Suppliers 314,280 275,051 2.01.03 Tax Liabilities 53,444 115,382 2.01.03.01 Federal Tax Liabilities 46,394 108,604 2.01.03.01.02 PIS-PASEP and COFINS (taxes on revenue) Payable 308 21,797 2.01.03.01.03 INSS (social security contribution) Payable 32,076 30,822 2.01.03.01.20 Other Federal Taxes 14,010 55,985 2.01.03.03 Municipal Taxes Liabilities 7,050 6,778 2.01.04 Loans and Financing 710,373 640,940 2.01.04.01 Loans and Financing 486,660 560,963 2.01.04.01.01 In Domestic Currency 244,746 344,983 2.01.04.01.02 In Foreign Currency 241,914 215,980 2.01.04.02 Debentures 214,897 79,977 2.01.04.03 Financing through finance lease 8,816 0 2.01.05 Other Liabilities 581,386 994,708 2.01.05.01 Payables to Related Parties 1,477 1,791 2.01.05.01.03 Payables to Controlling Shareholders 1,477 1,791 2.01.05.02 Other 579,909 992,917 2.01.05.02.01 Dividends and Interest on Equity Payable 64 456,975 2.01.05.02.04 Services Payable 327,774 323,208 2.01.05.02.05 Refundable Amounts 20,722 30,543 2.01.05.02.06 Program Contract Commitments 130,049 77,360 2.01.05.02.07 Private Public Partnership – PPP 21,461 20,241 2.01.05.02.09 Indemnities 6,721 6,895 2.01.05.02.20 Other Payables 73,118 77,695 2.01.06 Provisions 565,622 631,374 2.01.06.01 Tax, Social Security, Labor and Civil Provisions 87,873 107,554 2.01.06.01.01 Tax Provisions 6,529 6,824 2.01.06.01.02 Social Security and Labor Provisions 50,420 62,535 2.01.06.01.04 Civil Provisions 30,924 38,195 2.01.06.02 Other Provisions 477,749 523,820 2.01.06.02.03 Provisions for Environmental 59,607 42,761 2.01.06.02.04 Provisions for Customers 353,738 355,403 2.01.06.02.05 Provisions for Suppliers 64,404 125,656 2.02 Non-Current Liabilities 13,369,742 12,371,112 2.02.01 Loans and Financing 9,581,700 8,809,134 2.02.01.01 Loans and Financing 5,267,301 4,950,864 Page 4 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Financial Position – Liabilities (R$ thousands) Code Description Current Quarter 09/30/2014 Previous Year 12/31/2013 2.02.01.01.01 In Domestic Currency 1,561,723 1,468,291 2.02.01.01.02 In Foreign Currency 3,705,578 3,482,573 2.02.01.02 Debentures 3,863,768 3,475,778 2.02.01.03 Financing through finance lease 450,631 382,492 2.02.02 Other Payables 3,171,837 3,012,970 2.02.02.02 Other 3,171,837 3,012,970 2.02.02.02.04 Pension Plan Liabilities 2,424,406 2,327,016 2.02.02.02.05 Program Contract Commitments 81,789 88,678 2.02.02.02.06 Private Public Partnership – PPP 357,194 322,267 2.02.02.02.07 Indemnities 6,502 6,439 2.02.02.02.08 Labor Liabilities 21,435 15,704 2.02.02.02.09 Deferred COFINS and PASEP 130,802 129,849 2.02.02.02.20 Other Payables 149,709 123,017 2.02.04 Provisions 616,205 549,008 2.02.04.01 Tax, Pension Plan, Labor and Civil Provisions 250,827 222,030 2.02.04.01.01 Tax Provisions 47,517 50,869 2.02.04.01.02 Pension Plan and Labor Provisions 122,289 91,911 2.02.04.01.04 Civil Provisions 81,021 79,250 2.02.04.02 Other Provisions 365,378 326,978 2.02.04.02.03 Provisions for Environmental 166,888 139,928 2.02.04.02.04 Provisions for Customers 191,918 156,212 2.02.04.02.05 Provisions for Suppliers 6,572 30,838 2.03 Equity 13,759,448 12,930,801 2.03.01 Paid-Up Capital 10,000,000 6,203,688 2.03.02 Capital Reserves 0 124,255 2.03.02.07 Projects Support 0 108,475 2.03.02.08 Incentive Reserves 0 15,780 2.03.04 Profit Reserve 3,021,470 6,736,389 2.03.04.01 Legal Reserve 712,992 712,992 2.03.04.08 Additional Dividend Proposed 0 42,862 2.03.04.10 Reserve for Investments 2,308,478 5,980,535 2.03.05 Retained Earnings/Accumulated Losses 871,509 0 2.03.06 Other Comprehensive Income -133,531 -133,531 Page 5 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Income (R$ thousands) Code Description Current Quarter 7/1/2014 to 9/30/2014 YTD Current Year 1/1/2014 to 9/30/2014 Same Quarter Previous Year 7/1/2013 to 9/30/2013 YTD Previous Year 1/1/2013 to 9/30/2013 3.01 Revenue from Sales and/or Services 2,823,532 8,369,615 2,772,359 8,213,681 3.02 Cost of Sales and/or Services -1,985,938 -5,494,788 -1,642,196 -4,911,007 3.02.01 Cost of Sales and/or Services -1,203,695 -3,527,856 -1,102,743 -3,242,363 3.02.02 Construction Cost -782,243 -1,966,932 -539,453 -1,668,644 3.03 Gross Profit 837,594 2,874,827 1,130,163 3,302,674 3.04 Operating Income/Expenses -344,615 -1,225,001 -284,880 -1,006,084 3.04.01 Selling Expenses -126,564 -498,393 -171,264 -477,270 3.04.02 General and Administrative Expenses -210,716 -681,094 -127,092 -552,372 3.04.04 Other Operating Income 21,014 59,159 16,531 40,749 3.04.04.01 Other Operating Income 24,291 67,196 19,077 46,095 3.04.04.02 COFINS and PASEP -3,277 -8,037 -2,546 -5,346 3.04.05 Other Operating Expenses -27,182 -103,187 -4,792 -18,667 3.04.05.01 Loss on Write-off of Property, Plant and Equipment Items -24,917 -77,009 -2,634 -8,067 3.04.05.03 Tax Incentives -2,096 -10,663 -2,068 -10,354 3.04.05.06 Provision for losses - Diadema and Saned 0 -14,967 0 0 3.04.05.20 Other -169 -548 -90 -246 3.04.06 Equity in the Earnings (Losses) of Subsidiaries -1,167 -1,486 1,737 1,476 3.05 Income Before Financial Result and Taxes 492,979 1,649,826 845,283 2,296,590 3.06 Financial Result -337,772 -331,830 -119,936 -299,884 3.06.01 Finance Income 109,724 290,839 74,983 269,640 3.06.01.01 Finance Income 109,902 291,629 74,967 269,409 3.06.01.02 Foreign Exchange Gains -178 -790 16 231 3.06.02 Finance Expenses -447,496 -622,669 -194,919 -569,524 3.06.02.01 Finance Expenses -134,535 -510,942 -108,287 -410,811 3.06.02.02 Foreign Exchange Losses -312,961 -111,727 -86,632 -158,713 3.07 Earnings Before Income Tax 155,207 1,317,996 725,347 1,996,706 3.08 Income Tax and Social Contribution -63,706 -446,487 -250,383 -663,872 3.08.01 Current -41,608 -453,799 -256,336 -660,195 Page 6 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Income (R$ thousands) Code Description Current Quarter 7/1/2014 to 9/30/2014 YTD Current Year 1/1/2014 to 9/30/2014 Same Quarter Previous Year 7/1/2013 to 9/30/2013 YTD Previous Year 1/1/2013 to 9/30/2013 3.08.02 Deferred -22,098 7,312 5,953 -3,677 3.09 Net Result from Continued Operations 91,501 871,509 474,964 1,332,834 3.11 Profit/Loss for the Period 91,501 871,509 474,964 1,332,834 3.99 Earnings per Share - (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common Share 0.13387 1.27505 0.69489 1.94999 3.99.02 Diluted Earnings per Share 3.99.02.01 Common Share 0.13387 1.27505 0.69489 1.94999 Page 7 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements / Statement of Comprehensive Income (R$ thousands) Code Description Current Quarter 7/1/2014 to 9/30/2014 YTD Current Year 1/1/2014 to 9/30/2014 Same Quarter Previous Year 7/1/2013 to 9/30/2013 YTD Previous Year 1/1/2013 to 9/30/2013 4.01 Net Income for the Period 91,501 871,509 474,964 1,332,834 4.03 Comprehensive Income for the Period 91,501 871,509 474,964 1,332,834 Page 8 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Cash Flows – Indirect Method (R$ thousands) Code Description YTD Current Year 1/1/2014 to 9/30/2014 YTD Previous Year 1/1/2013 to 9/30/2013 6.01 Net Cash from Operating Activities 2,006,936 2,157,978 6.01.01 Cash from Operations 2,865,933 3,315,346 6.01.01.01 Profit Before Income Tax and Social Contribution 1,317,996 1,996,706 6.01.01.02 Provision and Inflation Adjustments on Provisions 151,776 154,444 6.01.01.04 Financial Charges from Customers -142,996 -167,665 6.01.01.05 Residual Value of Written-off Property, Plant and Equipment 28,887 8,067 6.01.01.06 Depreciation and Amortization 726,051 600,309 6.01.01.07 Interest on Loans and Financing Payable 293,000 276,654 6.01.01.08 Monetary and Foreign Exchange Change on Loans and Financing 183,808 207,776 6.01.01.09 Interest and Monetary Change on Liabilities 13,942 17,458 6.01.01.10 Interest and Monetary Change in Assets -24,564 -8,023 6.01.01.11 Allowance for Doubtful Accounts 54,688 83,924 6.01.01.12 Provision for Consent Decree (TAC) 40,977 17,314 6.01.01.13 Equity in the Earnings of Subsidiaries 1,486 -1,476 6.01.01.14 Provision for Sabesprev Mais 7,105 7,383 6.01.01.15 Other Provisions/Reversals 48,124 -34,975 6.01.01.16 Transfer of Funds to São Paulo Municipal Government -17,504 -4,612 6.01.01.17 Gross Margin over Intangible Assets Resulting from Concession Contracts -42,775 -35,170 6.01.01.18 Pension Plan Liabilities 216,970 197,232 6.01.01.20 Other Adjustments 8,962 0 6.01.02 Changes in Assets and Liabilities -20,975 -376,447 6.01.02.01 Trade Accounts Receivable 277,581 64,955 6.01.02.02 Balances and Transactions with Related Parties 40,940 10,623 6.01.02.03 Inventories 5,096 7,034 6.01.02.04 Recoverable Taxes -30,621 -28,084 6.01.02.05 Other Accounts Receivable 598 2,621 6.01.02.06 Escrow Deposits 1,694 -39,694 6.01.02.08 Contractors and Suppliers 49,815 87,182 6.01.02.09 Payroll, Provisions and Social Contribution -119,580 -109,482 6.01.02.10 Pension Plan Liabilities -100,753 -88,897 6.01.02.11 Taxes and Contributions Payable 22,070 -85,403 6.01.02.12 Services Received -18,437 -28,409 6.01.02.13 Other Liabilities -150,331 -173,106 6.01.02.14 Provisions 953 4,213 6.01.02.15 Deferred COFINS/PASEP -838,022 -780,921 6.01.03 Other Page 9 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Cash Flows – Indirect Method (R$ thousands) Code Description YTD Current Year 1/1/2014 to 9/30/2014 YTD Previous Year 1/1/2013 to 9/30/2013 6.01.03.01 Interest Paid -415,829 -394,918 6.01.03.02 Income Tax and Social Contribution Paid -422,193 -386,003 6.02 Net Cash from Investing Activities -1,929,606 -1,503,878 6.02.01 Acquisition of Intangible Assets -1,834,304 -1,546,449 6.02.02 Acquisition of Property, Plant and Equipment -85,031 -11,560 6.02.03 Increase in Investments -24 -373 6.02.04 Restricted Cash -10,247 54,504 6.03 Net Cash from Financing Activities 359 -741,304 6.03.01 Funding – Loans 940,215 1,391,619 6.03.02 Amortization of Loans -418,963 -1,590,430 6.03.03 Payment of Interest on Equity -467,470 -498,669 6.03.04 Public-Private Partnership (PPP) -15,030 -10,254 6.03.05 Program Contract Commitments -38,393 -33,570 6.05 Increase (Decrease) in Cash and Cash Equivalents 77,689 -87,204 6.05.01 Opening Cash and Cash Equivalents 1,782,001 1,915,974 6.05.02 Closing Cash and Cash Equivalents 1,859,690 1,828,770 Page 10 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Changes in Equity – 1/1/2014 to 9/30/2014 (R$ thousands) Code Description Paid-up Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Total Equity 5.01 Opening Balances 6,203,688 124,255 6,736,389 0 -133,531 12,930,801 5.03 Restated Opening Balances 6,203,688 124,255 6,736,389 0 -133,531 12,930,801 5.04 Capital Transactions with Shareholders 0 0 -42,862 0 0 -42,862 5.04.08 Additional Dividends Approved 0 0 -42,862 0 0 -42,862 5.05 Total Comprehensive Income 0 0 0 871,509 0 871,509 5.05.01 Net Income for the Period 0 0 0 871,509 0 871,509 5.06 Internal Changes in the Shareholders’ Equity 3,796,312 -124,255 -3,672,057 0 0 0 5.06.04 Capitalization of Reserves 3,796,312 -124,255 -3,672,057 0 0 0 5.07 Closing Balances 10,000,000 0 3,021,470 871,509 -133,531 13,759,448 Page 11 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Changes in Equity– 1/1/2013 to 9/30/2013 (R$ thousands) Code Description Paid-up Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Total Equity 5.01 Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.03 Restated Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.04 Capital Transactions with Shareholders 0 0 -80,201 0 0 -80,201 5.04.08 Additional Dividends Approved 0 0 -80,201 0 0 -80,201 5.05 Total Comprehensive Income 0 0 0 1,332,834 0 1,332,834 5.05.01 Net Income for the Period 0 0 0 1,332,834 0 1,332,834 5.07 Closing Balances 6,203,688 124,255 5,307,433 1,332,834 -458,815 12,509,395 Page 12 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Parent Company’s Financial Statements/Statement of Value Added (R$ thousands) Code Description YTD Current Year 1/1/2014 to 9/30/2014 YTD Previous Year 1/1/2013 to 9/30/2013 7.01 Revenue 8,856,341 8,685,531 7.01.01 Operating Revenue 6,834,126 7,019,546 7.01.02 Other Revenue 67,196 46,095 7.01.03 Revenue from the Construction 2,009,707 1,703,814 7.01.04 Allowance for/Reversal of Doubtful Accounts -54,688 -83,924 7.02 Inputs Acquired from Third Parties -3,963,237 -3,427,063 7.02.01 Costs of Sales and Services -3,269,421 -2,930,336 7.02.02 Materials, Energy, Outsourced Services and Other -590,629 -478,060 7.02.04 Other -103,187 -18,667 7.03 Gross Value Added 4,893,104 5,258,468 7.04 Retentions -726,051 -600,309 7.04.01 Depreciation, Amortization and Depletion -726,051 -600,309 7.05 Net Value Added Produced 4,167,053 4,658,159 7.06 Value Added Received through Transfer 289,353 271,116 7.06.01 Equity in the Earnings (Losses) of Subsidiaries -1,486 1,476 7.06.02 Finance Income 290,839 269,640 7.07 Total Value Added to Distribute 4,456,406 4,929,275 7.08 Value Added Distribution 4,456,406 4,929,275 7.08.01 Personnel 1,451,547 1,310,712 7.08.01.01 Direct Compensation 958,390 876,532 7.08.01.02 Benefits 383,074 355,158 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 110,083 79,022 7.08.02 Taxes and Contributions 1,275,831 1,501,986 7.08.02.01 Federal 1,204,239 1,429,291 7.08.02.02 State 50,402 42,733 7.08.02.03 Municipal 21,190 29,962 7.08.03 Value Distributed to Providers of Capital 857,519 783,743 7.08.03.01 Interest 799,392 733,499 7.08.03.02 Rental 58,127 50,244 7.08.04 Value Distributed to Shareholders 871,509 1,332,834 7.08.04.03 Retained Earnings/Accumulated Loss for the Period 871,509 1,332,834 Page 13 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on the Company’s Performance 1. Financial highlights R$ million 3Q14 3Q13 Chg. (R$) % 9M14 9M13 Chg. (R$) % (+) Gross operating revenue 2,165.6 2,393.2 (227.6) (9.5) 6,834.1 7,019.6 (185.5) (2.6) (+) Construction revenue 799.7 551.4 248.3 45.0 2,009.7 1,703.8 305.9 18.0 (-) COFINS and PASEP taxes 141.8 172.2 (30.4) (17.7) 474.2 509.7 (35.5) (7.0) () Net operating revenue 2,823.5 2,772.4 51.1 1.8 8,369.6 8,213.7 155.9 1.9 (-) Costs and expenses 1,541.0 1,401.0 140.0 10.0 4,707.3 4,272.0 435.3 10.2 (-) Cunstruction costs 782.1 539.5 242.6 45.0 1,966.9 1,668.6 298.3 17.9 (+) Equity result (1.2) 1.7 (2.9) (170.6) (1.5) 1.5 (3.0) (200.0) (+) Other operating revenue/expenses, net 11.7 (17.9) (153.0) (44.1) 22.1 (66.2) (299.5) () Earnings before financial result, income tax and social contribution 493.0 845.3 (352.3) (41.7) 1,649.8 2,296.7 (646.9) (28.2) (+) Net financial (337.8) (119.9) (217.9) 181.7 (331.8) (299.9) (31.9) 10.6 () Earnings before income tax and social contribution 155.2 725.4 (570.2) (78.6) 1,318.0 1,996.8 (678.8) (34.0) (+) Income tax and social contribution (250.4) 186.7 (74.6) (446.5) (663.9) 217.4 (32.7) Net Income 91.5 475.0 (383.5) (80.7) 871.5 1,332.9 (461.4) (34.6) Earnings per share* (R$) 0.13 0.69 1.28 1.95 * Total shares 683,509,869 Adjusted EBITDA Reconciliation (Non-accounting measures) R$ million 3Q14 3Q13 Chg. (R$) % 9M14 9M13 Chg. (R$) % Net income 91.5 475.0 (383.5) (80.7) 871.5 1,332.9 (461.4) (34.6) (+) Income tax and social contribution 63.7 250.4 (186.7) (74.6) 446.5 663.9 (217.4) (32.7) (+) Net financial 337.8 119.9 217.9 181.7 331.8 299.9 31.9 10.6 (+) Other operating revenues/expenses, net 6.2 (11.7) 17.9 (153.0) 44.1 (22.1) 66.2 (299.5) () Earnings before financial result (EBIT)* 499.2 833.6 (334.4) (40.1) 1,693.9 2,274.6 (580.7) (25.5) (+) Depreciation and amortization 243.2 208.4 34.8 16.7 726.0 600.3 125.7 20.9 () Adjusted EBITDA ** 742.4 1,042.0 (299.6) (28.8) 2,419.9 2,874.9 (455.0) (15.8) (%) Adjusted EBITDA margin 26.3 37.6 28.9 35.0 (*) Earnings before interest, income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 3Q14, net operating revenue, including construction revenue, reached R$ 2.8 billion; a 1.8% increase compared to the same period of 2013. Costs and expenses, including construction costs, totaled R$ 2.3 billion, up 19.7% on the R$ 1.9 billion recorded in 3Q13. EBIT, in the amount of R$ 499.2 million, dropped 40.1% from R$ 833.6 million in 3Q13. Adjusted EBITDA, in the amount of R$ 742.4 million, dropped 28.8% from R$ 1,042.0 million in 3Q13 (R$ 2,419.9 million in the last 9 months and R$ 3,551.7 million in the last 12 months). The adjusted EBITDA margin was 26.3% in 3Q14, versus the 37.6% in 3Q13 (28.9% in the last 9 months and 31.0% in the last 12 months). Excluding construction revenues and construction costs, the adjusted EBITDA margin was 35.8% in 3Q14 (46,4% in 3Q13, 37.4% in the last 9 months and 40.1% in the last 12 months). Net income totaled R$ 91.5 million, 80.7% lower than the R$ 475.0 million recorded in 3Q13. Page14 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on the Company’s Performance 2. Gross operating revenue Gross operating revenue from water and sewage, not including construction revenue, totaled R$ 2.2 billion, a drop of R$ 227.6 million or 9.5%, when compared to the R$ 2.4 billion recorded in 3Q13. The main factors that led to this variation were: · Decrease of 3.5% in the Company’s total billed volume (4.6% in water and 2.0% in sewage); · R$ 22.7 million drop in estimated revenue due to the lower billing in the period; and · Water Consumption Reduction Incentive Program, with a R$ 127.2 million impact. The decreases mentioned above were partially offset by the 3.1% tariff adjustment since December 2013. 3. Construction revenue Construction revenue increased R$ 248.3 million or 45.0%, when compared to 3Q13. The variation was mainly due to higher investments in 3Q14. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter, and year-on-year, per customer category and region. Page 15 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on the Company’s Performance WATER AND SEWAGE BILLED VOLUME (1) PER CUSTOMER CATEGORY - million m 3 WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 3Q14 3Q13 % 3Q14 3Q13 % 3Q14 3Q13 % Residential 379.6 387.2 (2.0) 318.2 322.2 (1.2) 697.8 709.4 (1.6) Commercial 42.4 43.8 (3.2) 40.1 40.7 (1.5) 82.5 84.5 (2.4) Industrial 9.6 10.0 (4.0) 10.7 11.0 (2.7) 20.3 21.0 (3.3) Public 12.9 13.8 (6.5) 9.9 10.7 (7.5) 22.8 24.5 (6.9) Total retail 444.5 454.8 378.9 384.6 823.4 839.4 Wholesale 60.2 74.5 (19.2) 5.8 7.9 (26.6) 66.0 82.4 (19.9) Total 504.7 529.3 384.7 392.5 889.4 921.8 9M14 9M13 % 9M14 9M13 % 9M14 9M13 % Residential 1,172.3 1,159.9 1.1 977.8 962.1 1.6 2,150.1 2,122.0 1.3 Commercial 130.1 130.6 (0.4) 122.4 121.5 0.7 252.5 252.1 0.2 Industrial 29.6 29.3 1.0 32.7 33.3 (1.8) 62.3 62.6 (0.5) Public 39.9 40.7 (2.0) 30.7 31.6 (2.8) 70.6 72.3 (2.4) Total retail 1,371.9 1,360.5 0.8 1,163.6 1,148.5 1.3 2,535.5 2,509.0 1.1 Wholesale 198.8 223.5 (11.1) 18.9 22.7 (16.7) 217.7 246.2 (11.6) Total 1,570.7 1,584.0 1,182.5 1,171.2 1.0 2,753.2 2,755.2 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 3Q14 3Q13 % 3Q14 3Q13 % 3Q14 3Q13 % Metropolitan 289.4 300.9 (3.8) 249.1 257.0 (3.1) 538.5 557.9 (3.5) Regional (2) 155.1 153.9 0.8 129.8 127.6 1.7 284.9 281.5 1.2 Total retail 444.5 454.8 378.9 384.6 823.4 839.4 Wholesale 60.2 74.5 (19.2) 5.8 7.9 (26.6) 66.0 82.4 (19.9) Total 504.7 529.3 384.7 392.5 889.4 921.8 9M14 9M13 % 9M14 9M13 % 9M14 9M13 % Metropolitan 891.2 896.6 (0.6) 763.2 764.5 (0.2) 1,654.4 1,661.1 (0.4) Regional (2) 480.7 463.9 3.6 400.4 384.0 4.3 881.1 847.9 3.9 Total retail 1,371.9 1,360.5 0.8 1,163.6 1,148.5 1.3 2,535.5 2,509.0 1.1 Wholesale 198.8 223.5 (11.1) 18.9 22.7 (16.7) 217.7 246.2 (11.6) Total 1,570.7 1,584.0 1,182.5 1,171.2 1.0 2,753.2 2,755.2 Page 16 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on the Company’s Performance 5. Costs, administrative and selling expenses In 3Q14, costs, administrative and selling expenses, grew 19.7% (R$ 382.6 million). Excluding construction costs, total costs and expenses grew 10.0%. As a percentage of net revenue, cost and expenses was 82.3% in 3Q14 from 70.0% in 3Q13. R$ million 3Q14 3Q13 Chg. (R$) % 9M14 9M13 Chg. (R$) % Payroll and benefits 535.9 489.1 46.8 9.6 1,584.0 1,442.9 141.1 9.8 Supplies 54.7 48.8 5.9 12.1 148.8 142.4 6.4 4.5 Treatment supplies 65.6 63.6 2.0 3.1 199.9 183.7 16.2 8.8 Services 301.1 285.0 16.1 5.6 967.4 808.9 158.5 19.6 Electric power 156.3 133.1 23.2 17.4 440.8 410.9 29.9 7.3 General expenses 187.6 134.0 53.6 40.0 530.3 535.8 (5.5) (1.0) Tax expenses 18.2 11.3 6.9 61.1 55.4 63.2 (7.8) (12.3) Sub-total 1,319.4 1,164.9 154.5 13.3 3,926.6 3,587.8 338.8 9.4 Depreciation and amortization 243.2 208.4 34.8 16.7 726.0 600.3 125.7 20.9 Credit write-offs (21.6) 27.7 (49.3) (178.0) 54.7 83.9 (29.2) (34.8) Sub-total 221.6 236.1 780.7 684.2 96.5 14.1 Costs and expenses 1,541.0 1,401.0 140.0 10.0 4,707.3 4,272.0 435.3 10.2 Construction costs 782.1 539.5 242.6 45.0 1,966.9 1,668.6 298.3 17.9 Costs, adm., selling and construction expenses 2,323.1 1,940.5 382.6 19.7 6,674.2 5,940.6 733.6 12.3 % of net revenue 82.3 70.0 79.7 72.3 5.1. Payroll and benefits In 3Q14 payroll and benefits grew R$ 46.8 million or 9.6%, from R$ 489.1 million to R$ 535.9 million, due to the following: · R$ 21.6 million increase due to the 6.8% increase in average wages since May 2014 and the changes from the career and wage plan carried out by the Company; · R$ 9.9 million increase in provisions, from the higher number of employees who are entitled to request retirement (TAC), in addition to the wage increase in the period; · R$ 3.9 million upturn in the provision for the Pension Plan, arising from changes in actuarial assumptions; · R$ 3.9 million increase in overtime pay, mainly due to wage adjustment in the period, and the higher number of hours worked; and · R$ 3.9 million increase in expenses related to the Profit Sharing Program, chiefly due to adjustments made in the period. 5.2. Supplies In 3Q14, expenses with supplies increased R$ 5.9 million or 12.1%, when compared to the same period of the previous year, from R$ 48.8 million to R$ 54.7 million, mostly due to: · R$ 4.6 million increase with fuel and lubricants, mainly due to the diesel used in generators installed to capture water from the technical reserve at the Cantareira System, in the amount of R$ 3.5 million; and · Higher use of materials for sewage network maintenance, chiefly at the municipality of Diadema, with a R$ 1.0 million increase. Page 17 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on the Company’s Performance 5.3. Treatment supplies Treatment supplies expenses in 3Q14 were R$ 2.0 million or 3.1% higher than in 3Q13, from R$ 63.6 million to R$ 65.6 million. 5.4. Services Services, in the amount of R$ 301.1 million, grew R$ 16.1 million or 5.6%, in comparison to the R$ 285.0 million in 3Q13. The main factors were: · Advertising campaigns, in the amount of R$ 8.1 million, mainly due to the intensification of the rational use of water campaign; · Hiring of services, in the amount of R$ 4.8 million, due to the beginning of operations in Diadema, in March of 2014, in the amount of R$ 4.6 million; and · Higher expenses with the Corporate Program for Reduction of Water Loss, in the amount of R$ 3.0 million. 5.5. Electric power This item totaled R$ 156.3 million, an increase of R$ 23.2 million or 17.4% in comparison to the R$ 133.1 million in 3Q13, due to the average increase of 39.2% in free market tariffs and of 9.2% in regulated market. 5.6. General expenses General expenses grew R$ 53.6 million or 40.0%, totaling R$ 187.6 million, versus the R$ 134.0 million recorded in 3Q13. This increase was mainly due to the increase in the provision for lawsuits related to civil (R$ 26.6 million) and environmental (R$ 18.3 million) contingencies. 5.7. Tax expenses This item increased R$ 6.9 million, due to increased tax expenses in 3Q14. 5.8. Depreciation and amortization Depreciation and amortization increased R$ 34.8 million or 16.7%, from the R$ 208.4 million recorded in 3Q13, totaling R$ 243.2 million, due to the beginning of operations of intangible assets, in the amount of R$ 2.7 billion. 5.9. Credit write-offs Credit write-offs dropped R$ 49.3 million, chiefly due to the lower provision of losses with allowance for doubtful accounts. Page 18 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on the Company’s Performance 6. Other operating revenues and expenses, net 6.1. Other operating revenues, net Recorded a R$ 4.5 million increase, mainly due to the income from the Program for the Rational Use of Water (PURA) in 3Q14, in the amount of R$ 4.0 million. 6.2. Other operating expenses R$ 22.4 million increase mainly due to the write-off of obsolete goods in 3Q14, in the amount of 26.3 million. 7. Net financial R$ million 3Q14 3Q13 Chg. % Financial expenses, net of revenues (45.0) 8.3 (18.4) Net monetary and exchange variation (74.9) (226.2) 302.0 Net financial 181.7 7.1. Financial revenues and expenses R$ million 3Q14 3Q13 Chg. % Financial expenses Interest and charges on domestic loans and financing (63.0) 16.4 (26.0) Interest and charges on international loans and financing (18.7) (8.4) 44.9 Other financial expenses (43.9) (22.9) (21.0) 91.7 Total financial expenses 12.4 Financial revenues 80.9 59.6 21.3 35.7 Financial expenses net of revenues 8.3 7.1.1. Financial expenses Financial expenses grew R$ 13.0 million. The main reasons were: · R$ 16.4 million decrease in interest and charges on domestic loans and financing, mainly due to the higher interest capitalization occurred in 3Q14, versus 3Q13; · R$ 8.4 million increase in interest and charges on international loans and financing, due to the higher appreciation of the US Dollar and the Yen versus the Brazilian Real in 3Q14 (11.3% and 2.8%, respectively), in comparison to the appreciation recorded in 3Q13 (0.7% and 1.6%, respectively); and · Other financial expenses increased R$ 21.0 million, largely due to the higher provisions for legal expenses in 3Q14, in the amount of R$ 8.9 million, and the greater recognition of interest arising from the entry into operation of two sewage treatment plants financed through leases, in the amount of R$ 7.7 million. Page 19 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on the Company’s Performance 7.1.2. Financial revenues Financial revenues increased R$ 21.3 million or 35.7%, due to financial investments indexed to CDI, held in the period, as a result of the increase in the Interbank Deposit Certificate (CDI) in 3Q14 (10.8%), versus 3Q13 (8.7%). 7.2. Monetary and exchange rate variation on assets and liabilities R$ million 3Q14 3Q13 Chg. % Monetary variation on loans and financing (10.2) (0.3) (9.9) 3,300.0 Exchange rate variation on loans and financing (312.9) (86.7) (226.2) 260.9 Other monetary variations (6.8) (3.4) (3.4) 100.0 Monetary/exchange rate variation on liabilities Monetary/exchange rate variation on assets 28.8 15.5 13.3 85.8 Monetary/exchange rate variation, net 7.2.1. Monetary/exchange rate variation on liabilities The effect on the monetary/currency exchange variation on liabilities in 3Q14 was R$ 239.5 million, higher than in 3Q13, especially due to the exchange rate variation on loans and financing, that increased R$ 226.2 million, due to the higher appreciation of the US Dollar and the Yen versus the Brazilian Real in 3Q14 (11.3% and 2.8%, respectively), in comparison to the appreciation recorded in 3Q13 (0.7% and 1.6%, respectively) . 7.2.2. Monetary/Exchange rate variation on assets R$ 13.3 million increase, mainly due to the monetary updates on escrow deposits during 3Q14. 8. Income tax and social contribution Income tax and social contribution expenses decreased by R$ 186.7 million, due to the drop in taxable income in the period. 9. Indicators 9.1. Operating Non-revenue water loss (IPF) and micro-measured water loss (IPM) continue to decline, reaching 22.9% and 30.5%, respectively, for the quarter. This decline was expected by the Company, due to the investments that have been made under the Corporate Program for Reduction of Water Loss, and it is also the result of nighttime pressure control measures along the network, which are necessary due to the water shortage situation. With respect to the volume produced, there has been a marked decrease of 8.9% for the quarter and 4.1% for the year, resulting from the Water Consumption Reduction Incentive Program, which covers the entire Metropolitan Region of São Paulo. Page 20 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on the Company’s Performance Operating indicators * 3Q14 3Q13 % Water connections 8,156 7,833 4.1 Sewage connections 6,607 6,278 5.2 Population directly served - water 25.2 24.5 2.9 Population directly served - sewage 22.2 21.3 4.2 Number of employees 14,766 15,097 (2.2) Water volume produced in the quarter 692 760 (8.9) Water volume produced in the first 9-months 2,180 2,274 (4.1) IPF - Non-revenue water loss (%) 22.9 25.0 (8.4) IPM - Micro-measured water loss (%) 30.5 31.5 (3.2) Total connections, active and inactive, in thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters (*) Unaudited 9.2. Financial Economic Indexes * (quarter end) 3Q14 3Q13 Amplified Consumer Price Index (IPCA) - % 0.57 0.35 Referential Rate (TR) - % 0.0873 0.0079 Interbank Deposit Certificate (CDI) - % 10.81 8.71 US DOLAR (R$) 2.4510 2.2300 YEN (R$) 0.02235 0.02268 (*) Unaudited Page 21 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form – 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on the Company’s Performance 10. Loans and financing R$ million INSTITUTION 2020 and onwards Total Local market Caixa Econômica Federal 18.1 66.4 66.7 70.0 73.9 77.1 694.6 1,066.8 Debentures 6.0 631.3 273.4 792.4 481.9 554.9 607.4 3,347.3 Debentures BNDES 19.7 37.8 37.8 37.8 37.8 37.8 34.9 243.6 Debentures FI FGTS 11.4 45.4 45.4 45.4 45.4 45.4 249.3 487.7 BNDES 12.4 52.2 63.4 66.7 66.7 66.7 284.3 612.4 Commercial Leasing 4.0 16.6 17.1 18.2 17.8 20.0 365.7 459.4 Others 0.2 0.6 0.7 0.7 0.5 - - 2.7 Interest and charges 63.2 61.5 - 124.7 Local market total 6,344.6 International market BID 34.2 93.5 93.5 127.1 65.5 65.6 789.2 1,268.6 BIRD - 3.7 108.3 112.0 Eurobonds - - 342.9 - - - 852.7 1,195.6 JICA - 48.9 48.9 49.4 49.9 61.0 696.4 954.5 BID 1983AB - 58.7 58.7 58.7 58.4 43.3 98.2 376.0 Interest and charges 36.3 4.5 - 40.8 International market total 3,947.5 Total 11. Capex In 3Q14 the Company invested R$ 971.6 million, totaling R$ 2.3 billion invested in 2014. . Page 22 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information 1 Operations Companhia de Saneamento Básico do Estado de São Paulo ("SABESP" or the "Company") is a mixed-capital company headquartered in São Paulo, at Rua Costa Carvalho, 300, CEP 05429-900, controlled by the São Paulo State Government. The Company is engaged in the provision of basic and environmental sanitation services in the State of São Paulo, as well as it supplies treated water on a wholesale basis . In addition to providing basic sanitation services in the State of São Paulo, SABESP may perform these activities in other states and countries, and can operate in drainage, urban cleaning, solid waste handling and energy markets. The objective set in the new vision of SABESP is to be recognized as the company that ensured universal access to water and sewage services in its marketplace , in a sustainable and competitive manner, with excellence in customer service. On September 30, 2014, the Company operated water and sewage services in 364 municipalities of the State of São Paulo. Most of these municipalities operations are based on 30-year concession, program and services contracts. The Company has two partial contracts with the municipality of Mogi das Cruzes, however, since most of municipality is serviced by wholesale, it was not included in the municipalities. On September 30, 2014, the Company had 366 contracts. SABESP is not temporarily operating in some municipalities due to judicial orders. The lawsuits in progress refer to Álvares Florense, Cajobi, Embaúba, Iperó and Macatuba, and the carrying amount of these municipalities' intangible assets was R$11,330 as of September 30, 2014 . As of September 30, 2014 , 54 concession agreements had expired and are being negotiated . From 2014 to 2030, 38 concession agreements will expire . Management believes that concession agreements expired and not yet renewed will result in new contracts, disregarding the risk of discontinuity in the provision of municipal water supply and sewage services . By September 30, 2014 , 274 program and services contracts were signed (266 contracts on December 31, 2013). As of September 30, 2014 , the carrying amount of the underlying assets used in the 54 concessions of the municipalities under negotiation totaled R$6,069,934, accounting for 23.99% of total, and the related gross revenue for the nine-month period then ended totaled R$1,419,475 on September 30, 2014 , accounting for 16.05% of total. The Company's operations are concentrated in the municipality of São Paulo, which represents 50.00% of the gross revenues on September 30, 2014 (51.56% on September 30, 2013) and 42.39% of intangible assets (42.46% on December 31, 2013). On June 23, 2010, the State of São Paulo, the municipality of São Paulo, the Company and the regulatory agency “Sanitation and Energy Regulatory Agency – ARSESP” signed an agreement to share the responsibility for water supply and sewage services to the Municipality of São Paulo based on a 30-year concession agreement. This agreement is extendable for another 30 years, pursuant to the law. This agreement sets forth SABESP as the exclusive service provider and designates ARSESP as regulator, establishing prices, controlling and monitoring services . Page 23 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information Also, on June 23, 2010, the State of São Paulo, the city of São Paulo and SABESP signed the “Public service provision agreement of water supply and sewage services”, a 30-year concession agreement which is extendable for another 30 years. This agreement involves the following activities : i. protection of the sources of water in collaboration with other agencies of the State and the City ; ii. capture, transport and treat of water ; iii. collect, transport, treatment and final dispose of sanitary sewage; and iv. adoption of other actions of basic and environmental sanitation . In the municipality of Santos, in the Santos coast region, which has a significant population, the Company operates under an authorization by public deed, a situation similar to other municipalities in that region and in the Ribeira valley, where the Company started to operate after the merger of the companies that formed it . As of September 30, 2014, the carrying amount of the municipality of Santos’ intangible assets was R$204,823 (R$340,530 on December 31, 2013) and gross revenue in the nine-month period ended September 30, 2014 was R$170,712 (R$182,983 on September 30, 2013). Article 58 of Law 11,445/07 determines that precarious and overdue concessions, as well as those effective for an undetermined period of time, including those that do not have an instrument formalizing them, will be valid until December 31, 2010. However, Article 2 of Law 12,693 of July 24, 2012 allows program agreements to be executed until December 31, 2016. The Company’s Management understands that the concession agreements not yet renewed are valid and will be governed by Laws 8,987/95 and 11,445/07, including those municipalities served without an agreement. Public deeds are valid and governed by the Brazilian Civil Code. The Company's shares have been listed in the Novo Mercado (New Market) segment of BM&FBovespa under the ticker symbol SBSP3 since April 2002 and on the New York Stock Exchange (NYSE) as American Depositary Receipts (“ADRs”) Level III, under the SBS code, since May 2002 . In 2007, SABESP adhered to the Corporate Sustainability Index, or ISE of BM&FBovespa, which reflects the high level of commitment with sustainable development and social practices. Since 2008, the Company has been setting up partnerships with other companies, which resulted in the following companies: Sesamm, Águas de Andradina, Saneaqua Mairinque, Aquapolo Ambiental, Águas de Castilho and Attend Ambiental. Although SABESP has no majority interest in the capital stock of these companies, the shareholders’ agreements provide for the power of veto and casting vote in certain issues jointly with associates, indicating the shared control in the management of investees. Water shortage – SABESP’s operations have been influenced by record heat seen in the metropolitan region of São Paulo and the lowest rainfall and inflow never seen in 84 years at the reservoirs composing the Cantareira System, which are in level below that one seen in the historical series, and these reservoirs when water shortage began were liable for the direct supply of approximately 8.8 million people. In order to deal with this situation and maintain the non-stop supply Sabesp is: Page 24 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information · Taking water from the Cantareira System’s technical reserve, which is the water availability below the capture by gravity; · Adopting economic incentives to stimulate households of the Greater São Paulo to reduce water consumption; · Transposing water between reservoirs to currently supply approximately 2.5 million consumers located in regions historically served by the Cantareira System; · Intensifying the advertising campaigns towards the rational use of water; · Investing in operational measures to reduce losses, expand sectorization and control pressure at night in the network; · Anticipating investments to expand water safety. It is worth mentioning that the water reservation capacity relies on several factors, such as levels of rain, temperature and atmospheric humidity, as well as the type and humidity of soil in water sources regions. See other disclosures about this matter in the Note 23 – operating revenue and Note 29 – events after the reporting period. The interim financial information was approved by the Board of Directors on November 13, 2014 . 2 Basis of preparation and presentation of the interim financial information Presentation of the quarterly financial information The quarterly financial information as of September 30, 2014 was prepared based on the provisions of CPC 21 (R1) – Interim Financial Information and the international standard IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), applicable to the preparation of Quarterly Information Form– ITR and they are fairly presented consistent with the rules issued by the Brazilian Securities and Exchange Commission (CVM). Therefore, this Interim Financial Information takes into consideration the official letter CVM/SNC/SEP 003 of April 28, 2011, which allows the entities to present selected notes to the financial statements, in cases of redundant information already disclosed in the Annual Financial Statements. The interim financial information for the nine-month period ended September 30, 2014, therefore, does not include all the notes and reporting required by the annual financial statements, and accordingly, shall be read jointly with the financial statements as of December 31, 2013, prepared pursuant to the International Financial Reporting Standards – IFRS, issued by the International Accounting Standards Board – IASB and pursuant to the accounting practices adopted in Brazil which observe the pronouncements issued by the Brazilian Accounting Pronouncements Committee- CPC . Page 25 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information 2.1 Accounting policies The accounting policies used in the preparation of the quarterly financial information for the quarter ended September 30, 2014 are consistent with those used to prepare the Annual Financial Statements for the year ended December 31, 2013. These policies are disclosed in Note 3 to the Annual Financial Statements . 3 Financial Risk Management 3.1 Financial risk factors The Company's activities are affected by Brazilian economic scenario , making it exposed to market risk, such as exchange rate, interest rate, credit risk and liquidity risk. The Company’s financial risk management is focused on the unpredictability of financial markets and seeks to minimize potential adverse effects on the Company’s financial performance . The Company has not utilized derivative instruments in any of the reported periods . (a) Market risk Foreign currency risk SABESP’s foreign exchange exposure implies market risks associated with Brazilian Real currency fluctuations against the US dollar and yen. SABESP’s foreign currency-denominated liabilities mainly include US dollar and yen-denominated loans . In case of Brazilian real depreciation in relation to foreign currency in which the debt is denominated, SABESP will incur in monetary loss in relation to such debt . SABESP’s specific foreign currency risks are related to exposures caused by its current and non-current debts denominated in foreign currency . The management of SABESP’s foreign currency exposure considers several current and projected economic factors, besides market conditions . Page 26 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information This risk arises from the possibility that the Company may incur in losses due to exchange rate fluctuations that would impact liability balances of foreign currency-denominated loans and financing raised in the market and related financial expenses. The Company does not maintain hedge or swap contracts or any financial instrument to hedge against this risk, but conducts an active management of debt, taking advantage of opportunities to change expensive debts with “cheaper” debts, reducing the cost through early maturity. A significant amount of the Company’s financial debt is indexed to the U.S. dollar and Yen, in the total amount of R$3,965,481 on September 30, 2014 (R$3,715,645 in December 2013). Below, the Company’s exposure to foreign exchange risk : September 30,2014 December 31, 2013 Foreign currency R$ Foreign currency R$ Loans and financing– US$ 1,210,992 2,968,141 1,181,256 2,767,210 Loans and financing – Yen 42,798,185 956,539 41,504,249 926,790 Interest and charges from loans and financing – US$ 38,436 14,512 Interest and charges from loans and financing– Yen 2,365 7,133 Total exposure 3,965,481 3,715,645 Financing cost (17,989) (17,092) Total loans in foreign currency 3,947,492 3,698,553 As of September 30, 2014, if the Brazilian rea l had depreciated or appreciated by 10% against the US dollar and Yen with all other variables held constant, effects on results before taxes on the nine-month period ended September 30, 2014 would have been R$396,548 (R$371,564 in December 2013), lower or higher, mainly as a result of foreign exchange losses or gains on the translation of foreign currency-denominated loans. Scenario I below presents the effect in income statements for the next 12 months, considering the projected rates of the U.S. dollar and the Yen. Considering the other variables as remaining constant, the impacts for the next 12 months are shown in scenarios II and III with possible depreciations of 25% and 50%, respectively, in the Brazilian Real. Scenario I (Probable) Scenario II (+25%) Scenario III (+50%) (*) Net currency exposure on September 30, 2014 ( Liabilities) in US$ 1,210,992 1,210,992 1,210,992 US$ rate on September 30, 2014 2.4510 2.4510 2.4510 Exchange rate estimated according to the scenario 2.4500 3.0625 3.6750 Difference between the rates 0.0010 (0.6115) (1.2240) Effect on net financial result in R$- (loss ) 1,211 (740,522) (1,482,254) Net currency exposure on September 30, 2014 ( Liabilities) in Yen 42,798,185 42,798,185 42,798,185 Yen rate on September 30, 2014 0.022350 0.022350 0.022350 Exchange rate estimated according to the scenario 0.023461 0.029327 0.035192 Difference between the rates (0.001111) (0.006977) (0.012842) Effect on net financial result in R$- (loss ) (47,549) (298,603) (549,614) Total effect on net financial result in R$- (loss ) (46,338) (1,039,125) (2,031,868) Page 27 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (*) The probable scenario in foreign currency (US dollar and Yen) considered the average exchange rate for the 12-month period after September 30, 2014, according to BM&FBovespa. Interest rate risk This risk arises from the possibility that the Company could incur losses due to fluctuations in interest rates, increasing the financial expenses related to loans and financing. The Company has not entered into any derivative contract to hedge against this risk; however continually monitors market interest rates, in order to evaluate the possible need to replace its debt . The table below provides the Company's loans and financing subject to variable interest rate : September 30,2014 December 31, 2013 TR (i) 1,557,979 1,646,546 CDI (ii) 1,712,010 1,212,010 TJLP (iii) 1,017,881 990,273 IPCA (iv) 1,481,779 1,413,629 LIBOR (v) 1,750,128 1,599,815 Interest and charges 132,067 120,839 Total 7,651,844 6,983,112 (i) TR – Interest Benchmark Rate (ii) CDI (Certificado de Depósito Interbancário), an interbank deposit certificate (iii) TJLP (Taxa de Juros a Longo Prazo), a long-term interest rate index (iv) IPCA (Índice Nacional de Preços ao Consumidor Amplo), a consumer price index (v) LIBOR - London Interbank Offered Rate Another risk to which the Company is exposed, is the mismatch of the monetary restatement indices of its debts with those of its service revenues. Water supply and sewage services tariff adjustments do not necessarily follow the increases in the inflation indexes to adjust loans, financing and interest rates affecting the Company's indebtedness . Page 28 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information On September 30, 2014, if interest rates on loans and financing denominated in Brazilian reais had been 100 basis points higher or lower with all other variables held constant, the effects on profit for the nine-month period ended September 30, 2014, before taxes would have been R$76,518 (R$69,831 in December 2013) lower or higher, mainly as a result of a lower or higher interest expense on floating rate loans and financing. (b) Credit risk Credit risk arises from cash and cash equivalents, deposits in banks and financial institutions, as well as credit exposures to wholesale basis and retail customers, including outstanding accounts receivable, restricted cash, accounts receivable from related parties and indemnities. Credit risk exposure is mitigated by sales to a dispersed customer base. The maximum exposures to credit risk at the reporting date are the carrying amounts of instruments classified as cash equivalents, deposits in banks and financial institutions, restricted cash, trade accounts receivable and accounts receivable from related parties in the balance sheet date , as per Notes 5, 6, 7 and 8. Regarding the financial assets held with financial institutions, the credit quality that is not past due or subject to provision for impairment may can be assessed by reference to external credit ratings (if available) or to historical information about counterparty default rates. The credit quality of counterparties which are banks, such as deposits and financial investments, the Company considers the lower rating of the counterparty published by three main international rating agencies (Moody's, Fitch and S&P), according to internal policy of market risk management : September 30, 2014 December 31, 2013 Cash at bank and short-term bank deposits AAA(bra) 1,858,452 1,781,327 Other (*) 1,238 674 1,859,690 1,782,001 (*)This category includes current accounts and investment funds in banks which have no credit rating information available. The available credit rating information of the banks in which the Company made transactions during the period is as follows : Banks Fitch Moody's Standard Poor's Banco do Brasil S.A. AAA (bra) Aaa.br - Banco Santander Brasil S.A. AAA (bra) Aaa.br brAAA Brazilian Federal Savings Bank AAA (bra) Aaa.br brAAA Banco Bradesco S.A. AAA (bra) Aaa.br brAAA Itaú Unibanco Holding S.A. AAA (bra) Aaa.br brAAA Page 29 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (c) Liquidity risk The Company's liquidity is primarily reliant upon cash provided by operating activities, loans from Brazilian Federal and State governmental financial institutions, and financing in the domestic and international capital markets. The liquidity risk management considers the assessment of its liquidity requirements to ensure it has sufficient cash to meet its Capex and operating expenses needs, as well as the payment of debts. The funds held by the Company are invested in interest-bearing current accounts, time deposits, short-term deposits and securities, selecting instruments with appropriate maturity or liquidity sufficient to provide margin as determined by projections mentioned above . The table below analyzes the financial assets and liabilities of the Company, into relevant maturities, including the installment of principal and interest to be paid according to the agreement . October to December 2014 2019 onwards Total As of September 30, 2014 Liabilities Loans and financing 258,933 1,648,317 1,574,334 1,711,613 1,276,094 7,612,242 14,081,533 Accounts payable to suppliers and contractors 314,280 - 314,280 Services payable 327,774 - 327,774 Public-private partnership (PPP) 10,902 43,607 43,607 43,607 282,673 4,930,579 5,354,975 Program contract commitments 76,144 129,878 3,225 884 784 16,953 227,868 2019 onwards Total As of December 31, 2013 Liabilities Loans and financing 1,186,907 1,545,451 1,458,618 1,125,401 1,186,483 6,860,587 13,363,447 Accounts payable to suppliers and contractors 275,051 - 275,051 Services payable 323,208 - 323,208 Public-private partnership (PPP) 43,607 43,607 43,607 43,607 282,673 4,930,579 5,387,680 Program contract commitments 85,277 77,772 3,452 1,110 1,010 22,251 190,872 Page 30 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information Future interest Future interest was calculated based on the contractual clauses for all agreements. For agreements with floating interest rate, the interest rates used correspond to the base dates above. Cross default The Company has loan agreements including cross default clauses, i.e., the early maturity of any Company’s debt will imply the early maturity of these agreements. The indicators are continuously monitored in order to avoid the execution of this clause. (d) Sensitivity analysis on interest rate risk The table below shows the sensitivity analysis of the financial instruments , prepared in accordance with CVM Rule 475/2008 in order to evidence the balances of main financial assets and liabilities, calculated at a rate projected until the final settlement of each contract, considering a probable scenario ( scenario I), appreciation of 25% (scenario II) and 50% (scenario III ). The purpose of the sensitivity analysis is to measure the impact of changes in the market over the financial instruments of the Company, considering constant all other variables. In the time of settlement the amounts can be different from those presented above, due to the estimates used in the measurement . September 30, 2014 Indicators Exposure Scenario I (Probable) (i) Scenario II (25%) Scenario III (50%) A ssets CDI 1,779,122 11.4100%(*) 8.5575% 5.7050% Financial income 202,998 152,248 101,499 Liabilities CDI 1,712,010 11.4100%(*) 8.5575% 5.7050% Interest to be incurred (195,340) (146,505) (97,670) CDI net exposure 7,658 5,743 3,829 Liabilities TR 1,557,979 0.0124%(*) 0.0155% 0.0186% Expenses to be incurred (193) (241) (290) IPCA 1,481,779 6.3000%(*) 7.8750% 9.4500% Expenses to be incurred (93,352) (116,690) (140,028) TJLP 1,017,881 5.0000%(*) 6.2500% 7.5000% Interest to be incurred (50,894) (63,618) (76,341) LIBOR 1,750,128 (0.3508)%(**) (0.4384)% (0.5261)% Interest to be incurred (6,139) (7,673) (9,208) Total net expenses to be incurred (142,920) (182,479) (222,038) (*) Source: Focus Report – BACEN, September 30, 2014 (**) Source: Bloomberg Page 31 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (i) Refers to the scenario of interest to be incurred for the 12 months as of September 30, 2014 or until the maturity of the agreements, whichever is shorter. 3.2 Capital management The Company's objectives when managing capital are ensure its ability to continue as a going concern in order to provide returns for shareholders and benefits for other stakeholders, and to maintain an optimal capital structure to reduce the cost of capital . The Company monitors capital based on the leverage ratio. This ratio corresponds to net debt divided by total capital. Net debt corresponds to total loans and financing less cash and cash equivalents. Total capital is calculated as total equity as shown in the statement of financial position plus net debt . September 30, 2014 December 31, 2013 Total loans and financing 10,292,073 9,450,074 Less: cash and cash equivalents (1,859,690) (1,782,001) Net debt 8,432,383 7,668,073 Total equity 13,759,448 12,930,801 Total capital 22,191,831 20,598,874 Leverage ratio 38% 37% On September 30, 2014, the leverage ratio increased to 38% from the 37% as of December 31, 2013, due to increase in loans and financing, deriving from the 19 th issue of debentures and the exchange rate effect (higher quote of the US dollar and Yen). Page 32 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information 3.3 Fair value estimates It is assumed that balances from trade accounts receivable (current) and accounts payable to suppliers by carrying amount approximate their fair values , considering the short maturity. Long-term trade accounts receivable also approximate their fair values, as they will be adjusted by inflation and/or will bear contractual interest rates over time. 3.4 Financial Instruments On September 30, 2014 and December 31, 2013, the Company did not have financial assets classified into the fair value categories through profit or loss, held to maturity and available for sale. The Comp any’s financial instruments included in the loans and receivables category comprise cash and cash equivalents, trade accounts receivable, balances with related parties, other accounts receivable, balances receivable from the Water National Agency – ANA, contractors and suppliers, loans and financing, balances payable deriving from the Public Private Partnership-PPP and program contract commitments, which are non-derivative financial assets and liabilities with fixed or determinable payments, not quoted in an active market. The estimated fair values of financial instruments are as follows: Financial assets September 30, 2014 December 31, 2013 Carrying amount Fair value Carrying amount Fair value Cash and cash equivalents 1,859,690 1,859,690 1,782,001 1,782,001 Restricted cash 20,580 20,580 10,333 10,333 Trade accounts receivable 1,337,284 1,337,284 1,515,565 1,515,565 Accounts receivable from related parties 223,577 223,577 265,312 265,312 Water National Agency – ANA 119,576 119,576 107,003 107,003 Other accounts receivable 174,039 174,039 155,991 155,991 Page 33 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information Financial liabilities September 30, 2014 December 31, 2013 Carrying amount Fair value Carrying amount Fair value Loans and financing 10,292,073 10,205,595 9,450,074 9,439,094 Accounts payable to suppliers and contractors 314,280 314,280 275,051 275,051 Services payable 327,774 327,774 323,208 323,208 Program contract commitments 211,838 211,838 166,038 166,038 Public-private partnership - PPP 378,655 378,655 342,508 342,508 To obtain fair value of loans and financing, the following criteria have been adopted: (i) Agreements with CEF (Federal Savings Bank) were projected until final maturity, at contractual rates (projected TR + spread) and discounted at present value by TR x DI, both rates were obtained from BM&FBovespa. (ii) Debentures were projected up to the final maturity date according to contractual rates (IPCA, DI, TJLP or TR), and discounted to present value considering the future interest rate published by ANBIMA in the secondary market, or by market equivalent rates, or the Company’s share traded in the Brazilian market. (iii) BNDES financing are financial instruments valued at carrying amount plus contractual interest rate till mature date, and are indexed by long term interest rate – TJLP . These financing have specific characteristics and the conditions defined in the financing agreements with BNDES between independent parties, and reflect the conditions for those types of loan. In Brazil, a consolidated market of long-term debts does not exist with the same characteristics of BNDES financing, the offering of credit to the entities in general, with this long-term characteristic, usually is restricted to BNDES. (iv) Other financing in local currency are considered by carrying amount plus contractual interest rate till mature date, discounted to present value considering a future interest rate published by BM&FBovespa. (v) Agreements with IDB and IBRD, were projected until final maturity in origin currency, applying interest rates contracted, discounted at present value at Libor futures rate, obtained from Bloomberg. Eurobonds were priced at market value through quotes published by Bloomberg. All the amounts obtained were translated into Brazilian reais at the exchange rate of September 30, 2014. (vi) Agreements with JICA, were projected until final maturity in origin currency, using interest rates contracted and discounted at present value, at Tibor futures rate obtained from Bloomberg. The amounts obtained were translated into Brazilian reais at the exchange rate of September 30, 2014. Page 34 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (vii) Leases are financial instruments considered by face value restated until maturity date, whose characteristic is the indexation by fixed contractual rate, which is a specific type, not compared to any other market rate. Thus, the Company discloses as market capitalization, the amount recorded on September 30, 2014. Considering the nature of other financial instruments, assets and liabilities of the Company, the balances recognized in the statement of financial position approximate the fair values, taking into account the maturities close to the end of the reporting period, comparison of contractual interest rates with market rates in similar operations at the end of the reporting periods, their nature and maturity terms . 4 Critical accounting estimates and judgments Estimates and judgments are continually evaluated and are based on historical experience and on other factors, including expectations of future events that are believed to be reasonable under the circumstances . There were no changes in relation to what was presented in the Annual Financial Statements as of December 31, 2013, as per Note 5 . Page 35 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information 5 Cash and Cash Equivalents September 30, 2014 December 31, 2013 Cash and banks 80,568 189,836 Cash equivalents 1,779,122 1,592,165 1,859,690 1,782,001 Cash and cash equivalents include cash, bank deposits and high-liquidity short-term financial investments , mainly represented by repurchase agreements (accruing CDI interest rates), deposited at Banco do Brasil, whose original maturities are lower than three months, which are convertible into a cash amount and subject to an insignificant risk of change in value . The average yield of financial investments corresponds to 99.74% of CDI in September 2014 (100.00% in December 2013 ). 6 Restricted cash On September 2014, the Company’s restricted cash, under current assets, totaled R$20,580, mainly referring to the agreement with the local government of the city of São Paulo, in which the Company transfers 7.5% of the Municipal revenue to the Municipal Fund (December 2013 – R$10,333). 7 Trade Accounts Receivable (a) Equity balances September 30, 2014 December 31, 2013 Private sector: General and special customers (i) (ii) 855,345 1,008,335 Agreements (iii) 295,705 287,662 1,151,050 1,295,997 Government entities: Municipal 526,934 511,967 Federal 3,980 4,292 Agreements (iii) 187,275 167,642 718,189 683,901 Wholesale customers – Municipal governments: (iv) Guarulhos 741,428 661,908 Mauá 368,289 327,451 Mogi das Cruzes 2,329 15,430 Santo André 773,359 700,550 São Caetano do Sul 2,044 2,114 Diadema (*) 224,433 210,406 Total wholesale customers – Municipal governments 2,111,882 1,917,859 Unbilled supply 400,290 474,492 Subtotal 4,381,411 4,372,249 Allowance for doubtful accounts (3,044,127) (2,856,684) Total 1,337,284 1,515,565 Current 1,158,920 1,120,053 Noncurrent 178,364 395,512 1,337,284 1,515,565 Page 36 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (*) On March 18, 2014, the State of São Paulo, the municipality of Diadema and SABESP entered into a “Water Supply and Sewage Public Utility Services Agreement” in the municipality of Diadema. Through this contract, the State of São Paulo and the municipality of Diadema have ensured to SABESP (or subsidiary) exclusive rights to render services for a 30-year term. On this same date, judicial settlements were signed in lawsuits filed by SABESP against the municipality of Diadema and Saned – a municipal company. Through these settlements, SABESP, the municipality of Diadema and Saned agree to suspend the execution of suits to collect receivables related to water supply at wholesale and collection of indemnity debt. The debts will progressively decrease throughout a 30-year period, under the condition that there is a full compliance with the agreements and provision of services contract. This balance is fully accrued as losses. From January to September 2014, there were no relevant changes in relation to the operations presented in the financial statements as of December 31, 2013. (i) General customers - residential and small and mid-sized companies Page 37 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (ii) Special customers - large consumers, commercial, industries, condominiums and special billing consumers (industrial waste, wells , etc.). (iii) Agreements - installment payments of past-due receivables, plus monetary restatement and interest . (iv) Wholesale basis customers - municipal governments - This balance refers to the sale of treated water to municipalities, which are responsible for distributing to, billing and charging final customers. Some of these municipalities are questioning in court the tariffs charged by SABESP , which have full allowance for doubtful accounts. Additionally, t he overdue amounts are included in the allowance for doubtful account and are classified in noncurrent assets . Nine-month period ended September 30, 2014 Year ended December 31, 2013 Balance at the beginning of the period 1,917,859 1,677,727 Services provided 291,918 424,018 Receipts – services in current year (38,819) (160,944) Receipts – services in previous years (59,076) (22,942) Balance at the end of the period 2,111,882 1,917,859 (b) The aging of trade accounts receivable is as follows: September 30, 2014 December 31, 2013 Current 1,042,348 1,243,156 Past-due: Up to 30 days 168,883 191,668 From 31 to 60 days 89,932 105,542 From 61 to 90 days 62,241 60,868 From 91 to 120 days 55,500 51,932 From 121 to 180 days 115,016 90,498 From 181 to 360 days 182,072 149,242 Over 360 days 2,665,419 2,479,343 Total past-due 3,339,063 3,129,093 Total 4,381,411 4,372,249 The increase in the balance overdue is mainly due to accounts receivable at wholesale where municipalities served are challenging in court the tariffs charged by SABESP. These amounts are covered by the allowance for doubtful accounts. Page 38 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (c) Allowance for doubtful accounts September 30, 2014 September 30, 2013 Balance at the beginning of the period 2,856,684 2,723,408 Private sector/government entities 53,004 69,335 Recoveries (111,011) (34,322) Wholesale customers 245,450 161,230 Additions for the period 187,443 196,243 Balance at the end of the period 3,044,127 2,919,651 Reconciliation of provision for losses of income July to September 2014 January to September 2014 July to September 2013 January to September 2013 Losses (write-off) 22,521 42,604 13,472 45,478 Provision for state entities (related parties) - 795 2,474 3,433 Provision for private sector/government entities 18,075 53,004 23,442 69,335 Provision for wholesale supply 26,700 69,296 - - Recoveries (88,936) (111,011) (11,703) (34,322) Balance (21,640) 54,688 27,685 83,924 The Company does not have customers representing 10% or more of its revenues . Page 39 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information 8 Related Party Balances and Transactions The Company is a party to transactions with its controlling shareholder, the State Government, and companies related to it . (a) Accounts receivable, interest on shareholders' equity payable, revenue and expenses with the São Paulo State Government September 30, 2014 December 31, 2013 Accounts receivable Current: Water and sewage services 106,666 110,615 Allowance for losses (47,469) (46,674) Reimbursement for pension benefits paid - GESP Agreement 39,201 39,201 Reimbursement for pension benefits paid - Monthly flow 7,018 9,399 “ Se Liga na Rede” (Connect to the Network Program) 17,068 22,314 Total current 122,484 134,855 Noncurrent: Reimbursement for pension benefits paid - GESP Agreement 101,093 130,457 Total noncurrent 101,093 130,457 Total receivables from shareholder 223,577 265,312 Assets: Water and sewage services 59,197 63,941 Reimbursement of additional retirement and pension benefits 147,312 179,057 “Se Liga na Rede” (Connect to the Network Program) (l) 17,068 22,314 Total 223,577 265,312 Liabilities: Interest on shareholders’ equity payable to related parties - 229,605 Page 40 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information July to September 2014 January to September 2014 July to September 2013 January to September 2013 Revenue from water and sewage services Water supply 51,754 168,455 59,811 177,568 Sewage services 46,210 149,479 52,173 155,444 Payments received from related parties (101,132) (323,312) (106,987) (321,823) Receipt of GESP reimbursement referring to Law 4819/58 (29,694) (89,031) (26,908) (81,263) In the period between January and September 2014, there were no relevant changes in relation to the operations presented in the financial statements as of December 31, 2013. See further details and explanations about the nature of related party transactions in Note 9 to the Financial Statements as of December 31, 2013. (b) Contingent assets - GESP (not recorded) On September 30, 2014 and December 31, 2013, SABESP had contingent assets with GESP, not recorded in assets referring to the additional retirement and pension paid (Law 4,819/58), as follows: September 30, 2014 December 31, 2013 Controversial amounts receivable 762,104 716,196 Undisputed amount referring to the transfer to SABESP of reservoirs at Alto Tietê system (original value) 696,283 696,283 Total 1,458,387 1,412,479 During the period from January to September 30, 2014, there were neither relevant changes in the negotiations nor in the progress of legal proceedings. See further details and explanations about the nature of these contingent assets in Note 9 (vii) to the Financial Statements as of December 31, 2013. (c) U se of reservoirs - EMAE Empresa Metropolitana de Águas e Energia S.A. - EMAE plans to receive for the credit and to obtain financial compensation for the use of water from the Guarapiranga and Billings reservoirs, which SABESP uses in its operations, as well as the reimbursement of damages related to the failure to pay appropriately. The Company understands that no amounts are due for the use of these reservoirs given the grants already made . Should these reservoirs not be available for use to the Company, there could be the need to collect water in more distant places. There is a risk of not properly rendering services in the region, besides increasing water supply cost. Page 41 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information Several lawsuits were filed by EMAE, among them a lawsuit to create an arbitration clause related to the Guarapiranga reservoir, a proceeding which had already started and another one, equally pleading for financial compensation due to SABESP’s water collect from Billings reservoir for public supply, these two lawsuits alleging that this conduct has been causing permanent and growing loss in the capacity of generating electricity of Henry Borden hydroelectric power plant with financial losses. SABESP understands that the expectation for all cases is of possible losses, and for the time being, it is not feasible to estimate the amounts involved, since they were not determined. On April 10, 2014, we issued a Notice to the Market including the information we have been discussing with EMAE about any future agreement. However, no adjustment was confirmed up to date and no agreement was executed by either party up to date. (d) Agreements with reduced tariffs with State and Municipal Government Entities that joined the Water Rational Use Program (PURA ). The Company has signed agreements with government entities related to the State Government and municipalities where it operates that benefit from a reduction of 25% in the tariff of water supply and sewage services when they are not in default. These agreements provide for the implementation of the rational water use program, which takes into consideration the reduction in the consumption of water . (e) Guarantees The State Government provides guarantees for some loans and financing of the Company and does not charge any fee with respect to such guarantees . (f) Personnel assignment agreement among entities related to the State Government The Company has personnel assignment agreements with entities related to the State Government, whose expenses are fully passed on and monetarily reimbursed. From July to September 2014 and in 2013, the expenses related to personnel assigned by SABESP to other state government entities amounted to R$2,321 and R$3,254, respectively, and from January to September 2014 and 2013, R$7,387 and R$9,722 were paid, respectively. From July to September 2014 and in 2013 , expenses related to personnel assigned by other entities to SABESP totaled R$87 and R$79, respectively, and from January to September 2014 and 2013, expenses totaled R$296 and R$611, respectively. (g) Services obtained from state government entities As of September 30, 2014 and December 31, 2013, SABESP had an outstanding amounts payable of R$1,477 and R$1,791, respectively, for services rendered by São Paulo State Government entities . Page 42 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (h) Non-operating assets As of September 30, 2014 and December 31, 2013, the Company had an amount of R$969 related to a free land lent to DAEE (Water and Electricity Department). (i) SABESPREV The Company sponsors a private defined benefit pension plan, which is operated and administered by Fundação Sabesp de Seguridade Social - SABESPREV. The net actuarial liability recognized as of September 30, 2014 amounted to R$578,633 (R$546,748 in December 2013), according to Note 18 (b). (j) Compensation of Management Key Personnel Expenses related to the compensation to the members of its Board of Directors and Officers amounted to R$837 and R$844 for the third quarter of 2014 and 2013, respectively. From January to September 2014 and 2013, R$2,456 and R$2,468 were accrued, respectively and they refer to short-term benefits. An additional amount of R$120, related to the Officers’ bonus program, was recorded from July to September 2014 (R$140 – July to September 2013). From January to September 2014 and 2013, R$373 and R$426 were accrued, respectively . (k) Loan agreement through credit facility The Company holds interest in certain Special Purpose Entities (SPE), not holding the majority interest but with cast vote and power of veto in some issues. Therefore, these SPEs are considered for accounting purposes as jointly-owned subsidiaries. The Company entered into a loan agreement through credit facility with the SPEs Águas de Andradina S.A., Águas de Castilho S.A., Aquapolo Ambiental S.A. and Attend Ambiental S.A. to finance the operations of these companies, until the loans and financing requested with financial institutions is cleared. The agreements executed with SPEs Águas de Andradina S.A. and Águas de Castilho S.A., were settled in 3Q14. The other agreements executed with Aquapolo Ambiental S.A., on March 30, 2012 and Attend Ambiental S.A. on May 9, 2014, remain with the same characteristics, as follows: SPE Credit limit Principal disbursed amount Interest balance Total Interest rate Maturity Attend Ambiental S.A. 5,400 5,400 279 5,679 SELIC + 3.5 % p.a. (*) Aquapolo Ambiental S.A. 5,629 5,629 2,243 7,872 CDI + 1.2% p.a. 4/30/2016 Aquapolo Ambiental S.A. 19,000 19,000 6,303 25,303 CDI + 1.2% p.a. 4/30/2015 Total 30,029 30,029 8,825 38,854 Page 43 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (*) The loan agreement with SPE Attend Ambiental S/A matures within 180 days, from the date when the respective amount is available in the borrower’s account, renewable for the same period. Credit facility will be available to the borrower up to December 31, 2014. The amount disbursed is recognized in Assets under “Other Receivables” and amounts to R$24,400 for principal and R$6,582 for interest recognized in Current Assets and R$5,629 for principal and R$2,243 for interest in Noncurrent Assets. As of September 30, 2014, the balance of principal and interest rates of these agreements is R$38,854 (R$32,058 as of December/2013). In the period between January and September 2014, financial income recognized was R$3,711 (R$2,435 from January to September 2013). (l) Se Liga na Rede (Connect to the Network Program) The State Government enacted the State Law nº 14,687/12, creating the pro-connection program, destined to financially subsidize the execution of household branches necessary to connect to the sewage collecting networks, in low income households which agreed to adhere to the program. The program expenditures are financed with 80% of funds deriving from the State Government and the remaining 20% invested by SABESP, which is also liable for the execution of works. On September 30, 2014, the year-to-date program total amount was R$61,596, R$17,068 recorded in balances receivable from related parties, the amount of R$23,161 recorded in the group of intangible assets and R$21,367 reimbursed by GESP. 9 Water National Agency - ANA Refers to agreements executed within the scope of the Hydrographic Basin Depollution Program (PRODES), also known as "Treated Sewage Purchase Program". This program does not finance works or equipment, remunerates by results achieved, i.e., by effectively treated sewage. In this program, the Water National Agency (ANA) makes available funds, which are restricted to a specific current account and applied in investment funds at the Caixa Econômica Federal - Federal Savings Banks (CEF), until the fulfillment of treated sewage volume is evidenced, as well as, the reduction of polluting cargoes of each agreement. On September 30, 2014, the balances of assets and liabilities were R$119,576 (December 2013 – R$107,003), and the liabilities are recorded under "Other liabilities" of noncurrent liabilities. 10 Investments The Company holds interest valued by the equity accounting in the following investees: Sesamm – Serviços de Saneamento de Mogi Mirim S.A., Águas de Andradina S.A., Águas de Castilho S.A., Saneaqua Mairinque S.A., Aquapolo Ambiental S.A. and Attend Ambiental S.A Although SABESP has no majority shares of its investees, the shareholders’ agreement provides for the power of veto in certain management issues, indicating participating shared control(joint venture – CPC 19(R2)). Page 44 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information See information about these companies’ activities in Note 11 to the Financial Statements as of December 31, 2013. In the quarter ended September 30, 2014, there were no relevant changes in the operations of these investees. See below a summary of financial information of these investees : Company Investments Equity in the earnings of subsidiaries Interest percentage Equity Profit or loss for the period September 30, 2014 December 31, September 30, 2014 September 30, 2013 September 30, 2014 December 31, September 30, 2014 December 31, September 30, 2014 September 30, 2013 Sesamm 9,188 8,239 949 788 36% 36% 25,522 22,884 2,638 2,189 Águas de Andradina 1,091 1,087 4 174 30% 30% 3,635 3,622 13 581 Águas de Castilho 751 619 132 171 30% 30% 2,504 2,064 440 569 Saneaqua Mairinque 889 931 (42) (51) 30% 30% 2,963 3,102 (139) (171) Attend Ambiental 1,472 2,707 (1,235) (1,140) 45% 45% 3,271 6,016 (2,745) (2,533) Aquapolo Ambiental 8,212 9,506 (1,294) 1,534 49% 49% 16,760 19,400 (2,640) 3,131 Total 21,603 23,089 (1,486) 1,476 54,655 57,088 (2,433) 3,766 Other investments 595 571 Overall total 22,198 23,660 11 Investment properties On September 30, 2014, the balances of “Investment properties” are R$54,039 (December/2013 – R$54,039). On September 30, 2014 and December 31, 2013, the market value of these properties is approximately R$327,000 and R$296,000. 12 Intangible Assets (a) Equity balances September 30, 2014 December 31, 2013 Accumulated Accumulated Cost amortization Net Cost amortization Net Intangible right arising from: Agreements – equity value 8,718,463 (1,573,467) 7,144,996 8,578,886 (1,499,096) 7,079,790 Concession agreements – economic value 1,640,357 (381,915) 1,258,442 1,529,096 (342,950) 1,186,146 Program contracts 7,121,680 (1,912,127) 5,209,553 6,473,507 (1,804,940) 4,668,567 Program contracts– commitments 808,662 (99,017) 709,645 693,029 (79,709) 613,320 Services contracts– São Paulo 12,528,149 (1,802,859) 10,725,290 11,555,381 (1,430,778) 10,124,603 Software licenses 309,219 (54,990) 254,229 209,156 (35,351) 173,805 Total 31,126,530 (5,824,375) 25,302,155 29,039,055 (5,192,824) 23,846,231 Page 45 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (b) Changes December 31, 2013 Additions Agreement renewal Provision for write-off Transfer to property and equipment Write-offs and disposals Amortization September 30, 2014 Intangible assets arising from: Agreements – equity value 7,079,790 459,716 (165,093) (26,449) (33,981) (3,343) (165,644) 7,144,996 Concession agreements – economic value 1,186,146 111,502 - (49) (71) (54) (39,032) 1,258,442 Program contracts 4,668,567 652,146 165,093 (3,731) (123,621) (5,711) (143,190) 5,209,553 Program contracts – commitments 613,320 115,633 - (19,308) 709,645 Services contracts – São Paulo 10,124,603 828,960 - (17,895) 112,336 (19,491) (303,223) 10,725,290 Software licenses 173,805 115,907 - (35,483) 254,229 Total 23,846,231 2,283,864 - (48,124) (45,337) (28,599) (705,880) 25,302,155 In the first half of 2014, the Company formalized program contracts with the municipalities of Itapevi, Jaborandi, Lucélia, Parapuã, Piedade, Rosana and Registro, and signed a program contract with the municipality of Diadema, all of them for a 30-year term. No formalization took place in the third quarter of 2014. (c) Construction services From July to September 2014 From January to September 2014 Water supply Sewage services Total Water supply Sewage services Total Construction revenue 374,240 425,491 799,731 873,204 1,136,503 2,009,707 Construction costs incurred 366,217 416,026 782,243 855,403 1,111,529 1,966,932 Margin 8,023 9,465 17,488 17,801 24,974 42,775 From July to September 2013 From January to September 2013 Water supply Sewage services Total Water supply Sewage services Total Construction revenue 220,923 330,439 551,362 713,513 990,301 1,703,814 Construction costs incurred 216,319 323,134 539,453 696,315 972,329 1,668,644 Margin 4,604 7,305 11,909 17,198 17,972 35,170 (d) General information During the period ended September 30, 2014 there were no relevant changes in the criteria to account for intangible assets and types of contracts. See further information in Note 13 (d) to the Financial Statements as of December 31, 2013. Page 46 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information The Company has obligations recorded in “Program Contract– Commitments” in current liabilities in the amount of R $130,049 and R$77,360 on September 30, 2014 and December 31, 2013, respectively) and noncurrent liabilities (in the amount of R$ 81,789 and R$88,678 on September 30, 2014 and December 31, 2013, respectively. (e) Capitalization of interest and other financial charges From January to September 2014, the Company capitalized interest and inflation adjustment, including related foreign currency exchange effects, in concession intangible assets totaling R$ 176,724 with an average rate of 4 % (R$ 163,975 from January to September 2013, with an average rate of 4 %), during the period in which assets were recorded as works in progress. (f) Construction margin The Company acts as a primary responsible to construct and install the infrastructure related to the concession, using own efforts or hiring outsourcing services, receiving the risks and benefits. As a consequence, the Company recognizes revenue from construction service corresponding to the cost of construction increased by margin. Generally, the constructions related to the concessions are performed by third parties, in such case, the margin of the Company is lower, normally, to cover eventual administration costs, and the responsibility of the primary risk. On September 30, 2014 and 2013 the margin was 2.3%. (g) Expropriations As a result of the construction of priority projects related to water and sewage systems, the Company was required to expropriate or establish rights of way in third-parties' properties, and the owners of these properties will be compensated either amicably or through courts . The assets received as a result of expropriations are recorded as concession intangible assets after the transaction is completed. From July to September the total amount related to expropriations was R$2,685 and for the period from January to September 2014 was R$10,211 (July to September 2013 – R$22,630 and January to September 2013 – R$43,401). (h) Public-Private-Partnership (PPP) Alto Tietê Production System The Company and the special purpose entity CAB-Sistema Produtor Alto Tietê S/A, formed by Galvão Engenharia S.A. and Companhia Águas do Brasil – Cab Ambiental, signed in June 2008 the contract of public-private-partnership of Alto Tietê production system . The contract last 15 years which purpose is to expand the capacity of treated water of Taiaçupeba from 10 thousand to 15 thousand of liters per second, whose operation began in October 2011 . Page 47 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information As of September 30, 2014 and December 31, 2013, the amounts recognized as intangible asset related to PPP were R$407,240 and R$415,619, respectively . In relation to the obligations assumed by the Company on September 30, 2014 and December 31, 2013, the balances in current liabilities were R$21,461 and R$20,241 and under noncurrent liabilities were R$313,735 and R$322,267, respectively. São Lourenço Production System SABESP and the special purpose entity Sistema Produtor São Lourenço S/A, formed by Construções e Comércio Camargo Corrêa S/A and Construtora Andrade Gutierrez S/A, signed in August 2013, the public-private partnership agreements of the São Lourenço Production System. The 25-year services agreement, aiming at rendering services to operate the dehydration system, drying and final disposal of sludge, works and maintenance of the São Lourenço Production System, has an estimated amount of R$6.0 billion, which started on April 10, 2014. On September 30, 2014, the carrying amount recorded in the Company’s intangible assets related to this PPP was R$44,459, and the liability assumed totaling R$43,459 was recorded under non-current liabilities. (i) Works in progress The amount of R$6,194 million is recorded as intangible assets from works in progress on September 30, 2014 (R$6,498 million in December 2013), and most of works are located in the following municipalities: R$ million September 30, 2014 December 31, 2013 São Paulo 3,254 3,201 Praia Grande 228 294 Itanhaém 255 215 São José dos Campos 225 187 Guarujá 191 196 Campos de Jordão 165 159 Other 1,876 2,246 Total 6,194 6,498 (j) Amortization of intangible assets The amortization average rate totaled 3.9% on September 30, 2014 and 2013. Page 48 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (k) Software license of use The software license of use is capitalized based on the costs incurred to acquire software and make them ready for use. In the first quarter of 2013, the Company started to implement an integrated business management solution (ERP system). Administrative/financial module is expected to have its go live for the first half of 2015 and the commercial module for the first half of 2016. 13 Property, Plant and Equipment (a) Equity balances September 30, 2014 December 31, 2013 Accumulated Accumulated C ost depreciation Net C ost depreciation Net Land 100,533 - 100,533 88,332 - 88,332 Buildings 82,584 (31,399) 51,185 54,187 (30,233) 23,954 Equipment 289,459 (146,869) 142,590 202,498 (130,665) 71,833 Transportation equipment 14,251 (6,398) 7,853 13,856 (5,961) 7,895 Furniture, fixtures and equipment 16,342 (9,239) 7,103 17,060 (10,239) 6,821 Other 689 (548) 141 1,201 (540) 661 503,858 (194,453) 309,405 377,134 (177,638) 199,496 (b) Changes December 31, 2013 Additions Transfer of intangible assets Write-offs and disposals Depreciation September 30, 2014 Land 88,332 - 12,201 - - 100,533 Buildings 23,954 36,756 (8,561) - (964) 51,185 Equipment 71,833 45,468 43,317 (248) (17,780) 142,590 Transportation equipment 7,895 1,481 (707) - (816) 7,853 Furniture, fixtures and equipment 6,821 952 (29) (37) (604) 7,103 Other 661 374 (884) (3) (7) 141 199,496 85,031 45,337 (288) (20,171) 309,405 (c) Depreciation The Company annually revises the depreciation rates of: buildings - 2%; equipment- 10%; transportation equipment - 10% and furniture, fixture and equipment - 6.7%. Lands are not depreciated . The depreciation average rate was 11.5% and 10.9%, on September 30, 2014 and 2013, respectively. Page 49 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information 14 Loans and Financing Loans and financing outstanding balance September 30, 2014 December 31, 2013 Financial institution Current Noncurrent Total Current Noncurrent Total DOMESTIC CURRENCY Banco do Brasil - - - 100,497 - 100,497 10 th issuance debentures 37,800 205,911 243,711 37,171 220,109 257,280 12 th issuance debentures 45,450 442,558 488,008 22,727 476,702 499,429 14 th issuance debentures 36,828 243,743 280,571 20,079 269,862 289,941 15 th issuance debentures 94,819 752,141 846,960 - 820,887 820,887 16 th issuance debentures - 499,570 499,570 - 499,434 499,434 17 th issuance debentures - 1,057,237 1,057,237 - 1,027,925 1,027,925 18 th issuance debentures - 164,898 164,898 - 160,859 160,859 19 th issuance debentures - 497,710 497,710 - - - Brazilian Federal Savings Bank 68,216 998,550 1,066,766 83,267 959,853 1,043,120 Brazilian Development Bank - BNDES BAIXADA SANTISTA 16,309 69,314 85,623 16,309 81,546 97,855 Brazilian Development Bank - BNDES PAC 10,634 82,225 92,859 9,370 79,644 89,014 Brazilian Development Bank - BNDES PAC II 9751 3,887 36,374 40,261 2,308 29,192 31,500 Brazilian Development Bank - BNDES PAC II 9752 1,150 26,450 27,600 - 20,400 20,400 Brazilian Development Bank - BNDES ONDA LIMPA 19,230 192,365 211,595 19,230 196,821 216,051 Brazilian Development Bank - BNDES TIETE III - 154,416 154,416 - 98,404 98,404 Leasing 8,816 450,631 459,447 - 382,492 382,492 Others 648 2,029 2,677 498 2,431 2,929 Interest and charges 124,672 - 124,672 113,504 - 113,504 TOTAL IN DOMESTIC CURRENCY 468,459 5,876,122 6,344,581 424,960 5,326,561 5,751,521 Page 50 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information Loans and financing outstanding balance September 30, 2014 December 31, 2013 Financial institution Current Noncurrent Total Current Noncurrent Total FOREIGN CURRENCY Inter-American Development Bank - IDB 713 - US$87,842 thousand ( US$100,391 thousand in December 2013) 61,514 153,786 215,300 58,794 176,382 235,176 Inter-American Development Bank - IDB 896 - US$6,945 thousand (US$8,333 thousand in December 2013) 6,809 10,213 17,022 6,507 13,014 19,521 Inter-American Development Bank - IDB 1212 - US$113,059thousand (US$123,337 thousand in December 2013) 25,192 251,916 277,108 24,077 264,854 288,931 Inter-American Development Bank - IDB 2202 - US$313,055 thousand (US$243,687 thousand in December 2013) - 759,184 759,184 - 564,443 564,443 International Bank for Reconstruction and Development -IBRD - US$45,860 thousand (US$37,335 thousand in December 2013) - 112,032 112,032 - 87,077 87,077 Eurobonds - US$140,000 thousand (US$140,000 thousand in December 2013) - 342,899 342,899 - 327,640 327,640 Eurobonds - US$350,000 thousand (US$350,000 thousand in December 2013) - 852,717 852,717 - 813,650 813,650 JICA 15 ¥ ,450 thousand ( ¥ 18,438,880 thousand in December 2013) 25,757 360,595 386,352 25,733 386,007 411,740 JICA 18 - ¥ 15,542,400 thousand (¥ 16,578,560 thousand in December 2013) 23,158 323,901 347,059 23,137 346,733 369,870 JICA 17 - ¥ 786,207 thousand (¥ 450,484 thousand in December 2013) - 17,167 17,167 - 9,704 9,704 JICA 19 - ¥ 9,183,128 thousand (¥ 6,036,325 thousand in December 2013) - 203,909 203,909 - 134,010 134,010 BID 1983AB - US$154,231 thousand (US$178,173 thousand in December 2013) 58,683 317,259 375,942 56,087 359,059 415,146 Interest and charges 40,801 - 40,801 21,645 - 21,645 TOTAL IN FOREIGN CURRENCY 241,914 3,705,578 3,947,492 215,980 3,482,573 3,698,553 TOTAL LOANS AND FINANCING 710,373 9,581,700 10,292,073 640,940 8,809,134 9,450,074 Quote on September 30, 2014 US$2.4510; ¥ 0.022350(US$2.3426; ¥ 0.022330 on December 31, 2013) On September 30, 2014, the Company did not record balances of loans and financing raised in 2014 to mature within 12 months. Page 51 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information GUARANTEES MATURITY ANNUAL INTEREST RATES INFLATION ADJUSTMENT DOMESTIC CURRENCY Banco do Brasil SÃO PAULO STATE GOVERNMENT AND OWN FUNDS 2014 8.50% TR 10 th issuance debentures OWN FUNDS 2020 TJLP +1.92% (series 1 and 3) and 9.53% (series 2) IPCA (series 2) 12 th issuance debentures OWN FUNDS 2025 TR + 9.5% 14 th issuance debentures OWN FUNDS 2022 TJLP +1.92% (series 1 and 3) and 9.19% (series 2) IPCA (series 2) 15 th issuance debentures OWN FUNDS 2019 CDI + 0.99% (series 1) and 6.2% (series 2) IPCA (series 2) 16 th issuance debentures OWN FUNDS 2015 CDI + 0.30% to 0.70% 17 h issuance debentures OWN FUNDS 2023 CDI +0.75 ( series 1 ) and 4.5% ( series 2 ) and+4.75% (s eries 3) IPCA (series 2 and 3 18 th issuance debentures OWN FUNDS 2024 TJLP + 1.92 % ( series 1 and 3 )and 8.25% ( series 2 ) IPCA (series 2) 19 th issuance debentures OWN FUNDS 2017 CDI + 0.80% to 1.08% Brazilian Federal Savings Bank OWN FUNDS 2014/2037 6.8% (weighted) TR Brazilian Development Bank - BNDES BAIXADA SANTISTA OWN FUNDS 2019 2.5% + TJLP Brazilian Development Bank - BNDES PAC OWN FUNDS 2023 2.15% + TJLP Brazilian Development Bank - BNDES PAC II 9751 OWN FUNDS 2027 1.72%+TJLP Brazilian Development Bank - BNDES PAC II 9752 OWN FUNDS 2027 1.72%+TJLP Brazilian Development Bank - BNDES ONDA LIMPA OWN FUNDS 2025 1.92% + TJLP Brazilian Development Bank - BNDES TIETE III OWN FUNDS 2025 1.66% + TJLP Leasing OWN FUNDS 2035 7.73% to 10.12% IPC Others OWN FUNDS 2015/2018 TJLP + 2% (Fehidro) and 12% (Presidente Prudente) TR Page 52 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information GUARANTEES MATURITY ANNUAL INTEREST FOREIGN EXCHANGE ADJUSTMENT FOREIGN CURRENCY Inter-American Development Bank - IDB 713 FEDERAL GOVERNMENT 2016 3.04% US$ Inter-American Development Bank - IDB 896 FEDERAL GOVERNMENT 2017 3.00% US$ Inter-American Development Bank - IDB 1212 FEDERAL GOVERNMENT 2025 2.51% US$ Inter-American Development Bank - IDB 2202 FEDERAL GOVERNMENT 2035 1.12% US$ International Bank for Reconstruction and Development - IBRD FEDERAL GOVERNMENT 2034 0.43% US$ Eurobonds - 2016 7.50% US$ Eurobonds - 2020 6.25% US$ JICA 15 FEDERAL GOVERNMENT 2029 1.8% and 2.5% Yen JICA 18 FEDERAL GOVERNMENT 2029 1.8% and 2.5% Yen JICA 17 FEDERAL GOVERNMENT 2035 1.2% and 0.01% Yen JICA 19 FEDERAL GOVERNMENT 2037 1.7% and 0.01% Yen BID 1983AB - 2023 2.49% to 2.99% US$ Page 53 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (i) Payment schedule – accounting balances on September 30, 2014 2020 to 2037 TOTAL IN DOMESTIC CURRENCY Debentures 37,115 714,467 356,648 875,617 565,080 638,116 891,622 4,078,665 Brazilian Federal Savings Bank 18,061 66,412 66,676 70,038 73,917 77,111 694,551 1,066,766 BNDES 12,424 52,229 63,440 66,662 66,662 66,663 284,274 612,354 Leasing 4,040 16,604 17,149 18,215 17,771 19,985 365,683 459,447 Other 164 598 670 717 528 - - 2,677 Interest and other charges 63,160 61,512 - 124,672 TOTAL IN DOMESTIC CURRENCY IN FOREIGN CURRENCY IDB 34,161 93,514 93,514 127,090 65,576 65,576 789,183 1,268,614 IBRD - 3,747 108,285 112,032 Eurobonds - - 342,899 - - - 852,717 1,195,616 JICA - 48,915 48,915 49,390 49,865 60,959 696,443 954,487 IDB 1983AB - 58,683 58,683 58,683 58,368 43,364 98,161 375,942 Interests and other charges 36,351 4,450 - 40,801 TOTAL IN FOREIGN CURRENCY Overall Total Page 54 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (i) Main events in the quarter There was no relevant event in the quarter, except for foreign exchange variation. (ii) Covenants On September 30, 2014, the Company had met the requirements set forth by its loan and financing agreement. (a) Leasing The Company has lease agreements signed as Financial Lease. During the construction period, works are capitalized to intangible assets in progress and the lease amount is recorded at the same proportion. Works are estimated to be concluded in 2014 and 2015 . After startup, the lease payment period starts (240 monthly installments), whose amount is periodically restated by contracted price index . On August 31, 2013, the operation of SES Campo Limpo Paulista and Várzea Paulista started and the corresponding amount for September 30, 2014 and December 31, 2013 is R$140,178 and R$144,384, respectively. On March 22, 2014, ETE Campos do Jordão started operations and the corresponding amount on September 30, 2014 is R$136,466. (b) Financing contracted and not yet used In order to comply with its Capex plan, SABESP relies on a fund-raising plan. Financing resources contracted have specific purposes, which have been released for the execution of their respective investments, according to the progress of the works. Agent September 30, 2014 (in millions of reais (*)) Brazilian Federal Savings Bank 2,396 Japan International Cooperation Agency – JICA 667 Inter-American Development Bank – BID 703 Brazilian Development Bank – BNDES 1,993 International Bank for Reconstruction and Development - IBRD 133 Others 79 TOTAL (*) Closing quote of 09/30/2014. (US$1.00 R$2.4510; ¥ 1.00 R$0.022350). Page 55 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information 15 Taxes Payable (a) Current assets September 30, 2014 December 31, 2013 Recoverable taxes Income tax and social contribution 84,617 79,548 Withholding income tax (IRRF) on financial investments 8,006 2,437 Other federal taxes 1,381 4,764 Other municipal taxes 670 656 Total recoverable taxes 94,674 87,405 (b) Current liabilities Taxes and contributions payable September 30, 2014 December 31, 2013 Cofins and Pasep 308 21,797 INSS (Social Security contribution) 32,076 30,822 IRRF (withholding income tax) 1,586 39,330 Other 19,474 23,433 Total 53,444 115,382 The decrease in taxes payable of current liabilities mainly derives from the payment of withholding income tax over interest on shareholders’ equity in 2013 and Cofins and Pasep recoverable relative to previous periods. 16 Deferred Taxes and Contributions (a) Equity balances September 30, 2014 December 31, 2013 Deferred income tax assets Provisions 511,862 506,568 Pension obligations – G0 (1) 85,271 85,271 Pension obligations – G1 226,028 215,187 Donations of underlying assets on concession agreements 44,975 43,901 Allowance for loan losses 159,768 172,482 Other 115,118 87,266 Total deferred tax assets 1,143,022 1,110,675 Page 56 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information September 30, 2014 December 31, 2013 Deferred income tax liabilities Temporary difference on concession intangible assets (567,993) (595,285) Capitalization of borrowing costs (233,846) (200,343) Profit on supply to governmental entities (85,745) (81,711) Actuarial gain/loss – G1 Plan (32,405) (32,405) Other (101,691) (86,901) Total deferred tax liabilities (1,021,680) (996,645) Deferred tax asset, net 121,342 114,030 Refers to the installment of R$250,798 from accounts receivable adjustment (GESP), which was accrued as loss in previous years . (b) Changes December 31, 2013 Net Change in Profit or Loss September 30, 2014 Deferred income tax assets Provisions 506,568 5,294 511,862 Pension obligations – G0 85,271 - 85,271 Pension obligations – G1 215,187 10,841 226,028 Donations of underlying assets on concession agreements 43,901 1,074 44,975 Credit losses 172,482 (12,714) 159,768 Other 87,266 27,852 115,118 Total 1,110,675 32,347 1,143,022 Deferred income tax liabilities Temporary difference on concession intangible assets (595,285) 27,292 (567,993) Capitalization of borrowing costs (200,343) (33,503) (233,846) Profit on supply to governmental entities (81,711) (4,034) (85,745) Actuarial gain/loss –G1 (32,405) - (32,405) Other (86,901) (14,790) (101,691) Total (996,645) (25,035) (1,021,680) Deferred tax asset, net 114,030 7,312 121,342 Page 57 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information December 31, Net Change in Profit or Loss September 30, Deferred tax assets Provisions 512,107 (11,590) 500,517 Pension obligations – G0 85,271 - 85,271 Pension obligations - G1 193,125 17,267 210,392 Actuarial gains(losses)– G1 9,405 - 9,405 Donations of underlying assets on concession agreements 41,312 2,572 43,884 Credit losses 162,670 7,681 170,351 Other 97,425 (10,602) 86,823 Total 1,101,315 5,328 1,106,643 Deferred tax liabilities Temporary difference on intangible asset concession (650,093) 43,338 (606,755) Capitalization of borrowing costs (158,298) (36,097) (194,395) Profit on supply to governmental entities (77,827) (3,843) (81,670) Other (69,795) (12,403) (82,198) Total (956,013) (9,005) (965,018) Deferred tax assets, net 145,302 (3,677) 141,625 (c) Reconciliation of the effective tax rate The amounts recorded as income and social contribution tax expenses in the financial statements are reconciled to the statutory rates, as shown below : July to September 2014 January to September 2014 July to September 2013 January to September 2013 Profit before income taxes 155,207 1,317,996 725,347 1,996,706 Statutory rate 34% 34% 34% 34% Estimated expenses at statutory rate (52,770) (448,119) (246,618) (678,880) Tax benefit from interest on shareholders’ equity - 27,411 - 27,268 Permanent differences Provision - Law 4,819/58 (i) (11,963) (37,723) (8,899) (27,162) Donations (1,221) (5,593) (1,578) (6,455) Other differences 2,248 17,537 6,712 21,357 Income tax and social contribution (63,706) (446,487) (250,383) (663,872) Current income tax and social contribution (41,608) (453,799) (256,336) (660,195) Deferred income tax and social contribution (22,098) 7,312 5,953 (3,677) Effective rate 41% 34% 35% 33% (i) Permanent difference related to the provision for actuarial liability (Note 18 (b) (iii)). Page 58 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (d) Transition Tax Regime (RTT) For the purposes of calculating the income tax and the social contribution related to 2009 and 2008, the Company opted to adopt the Transition Tax Regime (RTT), which allow eliminate the accounting effects of the Law 11,638/07 and the Provisional Presidential Decree 449/08, converted into Law No. 11,941/2009, by the registers in the fiscal books – LALUR and auxiliary controls, without any modification in the bookkeeping . The Company has been adopting the same tax practices since 2008, as RTT started to be mandatory. (e) Law 12,973/2014 On May 13, 2014, the Provisional Presidential Decree 627 of November 11, 2013 was converted into Law 12,973, which amend the federal tax laws related to the Corporate Income Tax - IRPJ, Social Contribution on Net Income - CSLL, Contribution to PIS/Pasep and Contribution to Social Security Financing– Cofins and revokes the Tax Transition System- RTT, enacted by Law No.11,941 of May 27, 2009. Pursuant to this law, each legal entity may adopt the rules as of January 1, 2014, an option of which shall be irreversibly expressed to the Federal Revenue Service, except for Articles 3, 72 to 75 and 93 to 119, which are in force as of the publication date. The Company has decided not to adopt such anticipated option. The analyses prepared by the Company do not show relevant impacts on its operations and on its accounting information for the period ended September 30, 2014 . 17 Provisions (a) Lawsuits with probable likelihood of loss (i) Financial position balances The Company is party to a number of claims and legal proceedings arising in the normal course of business, including civil, tax, labor and environmental matters. Management, recognized provisions at an amount considered sufficient to cover probable losses. These provisions, net of escrow deposits are as follows: Provisions Escrow deposits September 30, 2014 Provisions Escrow deposits December 31, 2013 Customer claims (i) 664,497 (118,841) 545,656 621,999 (110,384) 511,615 Supplier claims (ii) 263,820 (192,844) 70,976 340,100 (183,606) 156,494 Other civil claims (iii) 120,950 (9,005) 111,945 129,400 (11,965) 117,435 Tax claims (iv) 54,046 - 54,046 59,659 (1,956) 57,703 Labor claims (v) 174,873 (2,164) 172,709 156,060 (1,614) 154,446 Environmental claims (vi) 227,291 (796) 226,495 182,689 - 182,689 Total 1,505,477 (323,650) 1,181,827 1,489,907 (309,525) 1,180,382 Current 565,622 - 565,622 631,374 - 631,374 Noncurrent 939,855 (323,650) 616,205 858,533 (309,525) 549,008 Page 59 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (ii) Changes December 31, 2013 Additional provisions Interest and inflation adjustment Amounts from provision Amounts not used (reversal) September 30, 2014 Customer claims (i) 621,999 57,465 67,812 (38,543) (44,236) 664,497 Supplier claims (ii) 340,100 1,383 14,495 (66,032) (26,126) 263,820 Other civil claims (iii) 129,400 25,752 26,888 (12,929) (48,161) 120,950 Tax claims (iv) 59,659 753 5,300 (2,074) (9,592) 54,046 Labor claims (v) 156,060 53,690 16,498 (33,481) (17,894) 174,873 Environmental claims (vi) (13) 227,291 Subtotal 1,489,907 186,627 145,896 (153,072) (163,881) 1,505,477 Escrow deposits _(21,734) - _ (323,650) Total 129,030 (b) Lawsuits with possible likelihood of loss The Company is party to lawsuits and administrative proceedings relating to environmental, tax, civil and labor claims, which are assessed by Management whose chances of loss are possible and are not recorded. Liability contingencies classified as possible loss represent the amount of approximately R$3,598,900 on September 30, 2014 (R$3,244,500 in December 2013). (c) Explanation on the nature of main classes of lawsuits (i) Customer claims Approximately 1,270 lawsuits were filed by commercial customers, which claim that their tariffs should correspond to other consumer categories, and 720 lawsuits which claim a reduction in the sewage tariff due to losses in the system, consequently requesting the refund of amounts charged by the Company and 60 lawsuits where customers plead the reduction in tariff under the category as “Social Welfare Entity”. The Company was granted both favorable and unfavorable final decisions at several court levels and recognized provisions when the chances of losses are probable. The R$34,041 increase in the lawsuits classified as probable loss (net of escrow deposits) is related to new lawsuits filed and interest rates, fees and updates of lawsuits in progress, partially offset by payments made in the period and revisions of expectations caused by favorable decisions during 2014. (ii) Supplier claims Suppliers’ claims include lawsuits filed by some suppliers alleging underpayment of monetary restatements, withholding of amounts related to the understated inflation rates deriving from Real economic plan, and the economic and financial imbalance of the agreements. These lawsuits are in progress at different courts and a provision is recognized when the chances of losses are probable. The R$85,518 decrease in lawsuits whose likelihood of loss is considered probable (net of escrow deposits) is mainly related payments made and revisions of expectations caused by favorable decisions to the Company during 2014. Page 60 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (iii) Other civil claims These mainly refer to indemnities for property damage, pain and suffering, and loss of profits allegedly caused to third parties, filed at different court levels, dully accrued when classified as probable losses. The R$5,490 decrease in lawsuits with probable chances of loss (net of escrow deposits) was mainly due to shelving of several lawsuits and revisions of expectations caused by favorable decisions to the Company during 2014. (iv) Tax claims Tax claims refers mainly to issues related to tax collections challenged due to differences in the interpretation of legislation by the Company's management, accrued when classified as probable loss. The decrease of R$3,657 in lawsuits with expectation of probable losses (net of escrow deposits) was mainly due to favorable decisions to the Company. (v) Labor claims The Company is a party to labor lawsuits, involving issues such as overtime, shift schedule, health hazard premium and hazardous duty premium, prior notice, change of function, salary equalization, and other. Part of the amount involved is in provisional or final execution at various court levels, and thus is classified as of probable or possible loss. The Company recognized a provision for claims which likelihood of loss is considered probable. The R$18,263 increase in lawsuits with probable chances of losses (net of escrow deposits) is related to new lawsuits filed and interest rates, fees and updates of lawsuits in progress, partially offset by payments made in the period and revisions of expectations caused by favorable decisions to the Company during 2014 . (vi) Environmental claims Environmental claims refer to several administrative proceedings and lawsuits filed by government entities, including Companhia de Tecnologia de Saneamento Ambiental – Cetesb, Public Prosecution Office of the State of São Paulo and others, that aim affirmative and negative covenants and penalty is estimated due to failure to comply in addition to the imposition of indemnity due to environmental damages allegedly caused by the Company. The amounts accrued represent the best estimate of the Company at this moment, however, may differ from the amount to be disbursed as indemnity to alleged damages, in view of the current stage of referred proceedings. The R$43,806 increase in lawsuits with expectation of probable losses (net of escrow deposits) is mainly related to the complementary estimates of lawsuits, agreements in progress and new lawsuits filed, partially offset by the revisions of expectations caused by favorable decisions to the Company during 2014 . Other information is stated in Note 18 to the Annual Financial Statements as at December 31, 2013. 18 Employee Benefits (a) Health benefit plan The health benefit plan is managed by Fundação Sabesp de Seguridade Social - SABESPREV and consists of optional, free choice, health plans sponsored by contributions of SABESP and the active participants, as follows : . Company : 7.6 % on average, of gross payroll ; . Participating employees - 3.21% of base salary and premiums, equivalent to 2.2% of payroll, on average . Page 61 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (b) Pension plan benefits Amounts recorded in the statement of financial position Funded plan – G1 Pension plan liabilities on December 31, 2013 546,748 Expenses recognized in 2014 48,272 Payments made in 2014 (16,387) Pension plan liabilities on September 30, 2014 (i) Unfunded plan – G0 Pension plan liabilities on December 31, 2013 1,780,268 Expenses recognized in 2014 168,698 Payments made in 2014 (103,193) Pension plan liabilities on September 30, 2014 (iii) Total (i) Plan G1 The Company sponsors a defined benefit pension plan for its employees ("Plan G1"), which is managed by Fundação SABESP de Seguridade Social – SABESPREV, the defined benefit plan is sponsored by similar contributions established in a plan of subsidy of actuarial study of SABESPREV, as follows : · 1.19% of the portion of the salary of participation up to 20 salaries; and · 10.13% of the surplus, if any, of the portion of the salary of participation over 20 salaries. As of September 30, 2014, SABESP had a net actuarial liability of R$578,633 (R$546,748 in December 2013) representing the difference between the present value of the Company's defined benefit obligations to the participating employees, retired employees, and pensioners; the fair value of the related assets . (ii) Private pension plan benefits – Defined contribution On September 30, 2014, Sabesprev Mais plan, based on defined contribution, had 5,293 (5,627 in December 2013) active and assisted participants. With respect to the Sabesprev Mais plan, the contributions from the sponsor represent 100% over the total basic contribution from the participants . On September 30, 2014, the commitment to all participants who migrated to the Sabesprev Mais plan amounted to R$9,531 (R$10,613 in December 2013 ) referred to active participants. Page 62 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information (iii) Plan G0 Pursuant to Law 4,819/58, employees who started services prior to May 1974 and were retired as an employee of the Company acquired a legal right to receive supplemental pension payments, which rights are referred as "Plan G0". The Company pays these supplemental benefits on behalf of the State Government and makes claims for reimbursements from the State Government, which are recorded as accounts receivable from shareholder, limited to the amounts considered virtually certain that will be reimbursed by the State Government. As of September 30, 2014, the Company recorded a defined benefit obligation for Plan G0 of R$1,845,773 (R$1,780,268 in December 2013). (c) Profit sharing The Company recorded as reference to the 2014 Profit Sharing Program, the amount corresponding to one-month salary for each employee, depending on the establishment goals. In the third quarter of 2014, R$18,233 was accrued (third quarter of 2013 – R$17,569). From January to September 2014 and 2013, R$54,749 and R$51,622, respectively were accrued. 19 Services payable The services account records the balances payable, mainly from services received from third parties, such as supply of electric power, reading of hydrometers and delivery of water and sewage bills, cleaning, surveillance and security services, collection, legal counsel services, audit, marketing and advertising and consulting services, among others. This account also records the amounts payable from the percentage in the revenues of São Paulo local government. The balances on September 30, 2014 and December 31, 2013 were R$327,774 and R$323,208, respectively. 20 Equity (a) Authorized capital The Company is authorized to increase capital by up to R$15,000,000 (R$10,000,000 in December 2013), based on a Board of Directors' resolution, after submission to the Fiscal Council . In the event of capital increase, issue of convertible debentures and/or warrants by means of private subscription, shareholders will have preemptive right in the proportion of number of shares held, pursuant to Article 171 of Law 6.404/76. (b) Subscribed and paid-in capital Subscribed and paid-in capital is represented by 683,509,869 registered, book-entry common shares without par value as of September 30, 2014 (683,509,869 in December 2013) held as follows : Page 63 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information September 30, 2014 December 31, 2013 Number of shares % Number of shares % State Department of Finance 343,524,285 50.26% 343,524,258 50.26% Brazil Clearing and Depository Corporation - CBLC 165,818,454 24.26% 174,076,755 25.47% The Bank Of New York ADR Department (equivalent in shares) (*) 173,558,002 25.39% 165,291,202 24.18% Other 609,128 0.09% 617,654 0.09% 683,509,869 100.00% 683,509,869 100.00% ( *) Each ADR corresponds to 1 share. The following was approved at the Annual and Extraordinary Shareholders’ Meetings held on April 30, 2014: · the distribution of dividends as interest on shareholders’ equity amounting to R$537,465; · the capital increase from R$6,203,688 to R$10,000,000, due to the capitalization of part of profit reserve and total capital reserve , totaling R$3,672,057 and R$124,255, respectively; and, · regardless of Bylaws amendment, the capital stock may be increased up to the maximum limit of R$15,000,000, by means of the Board of Directors’ resolution and previously hearing the fiscal council. The payment of interest on shareholders’ equity in the amount of R$499,768, net of withholding income tax of R$37,697, totaling R$537,465, started in June 2014, with the amount of R$467,438 paid. Further information about equity, such as shareholder’ compensation, dividends and purpose of reserves, can be found in Note 21 to the Annual Financial Statements as of December 31, 2013. 21 Earnings per Share Basic and diluted Basic earnings per share is calculated by dividing the income attributable to the Company’s shareholders by the weighted average number of outstanding common shares during the year. The Company does not have potentially dilutive common shares outstanding or debts convertible into common shares. Accordingly, basic and diluted earnings per share are equal . January to September 2014 January to September 2013 Income attributable to the Company’s shareholders 871,509 1,332,834 Weighted average number of common shares issued 683,509,869 683,509,869 (*) Basic and diluted earnings per share ( reais per share) 1.27505 1.94999 (*) Amount restated due to the split occurred on April, 22, 2013. Page 64 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information 22 Business segment information Management, comprised by the Board of Directors and the Board of Executive Officers, has determined the operating segments used to make strategic decisions, as water supply and sewage services. Result July to September 2014 Water Sewage Reconciliation to the financial statements Balance as per financial statements Gross operating income from external customers 1,192,165 973,512 799,731 2,965,408 Gross sales deductions (78,097) (63,779) - (141,876) Net operating income from external customers 1,114,068 909,733 799,731 2,823,532 Costs, selling and administrative expenses (905,554) (635,421) (782,243) (2,323,218) Income from operations before other operating expenses, net and equity accounting 208,514 274,312 17,488 500,314 Other operating income (expenses), net (6,168) Equity accounting (1,167) Financial result, net (337,772) Income from operations before taxes 155,207 Depreciation and amortization 121,541 121,658 243,199 Page 65 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information January to September 2014 Water Sewage Reconciliation to the financial statements Balance as per financial statements Gross operating income from external customers 3,763,611 3,070,515 2,009,707 8,843,833 Gross sales deductions (261,156) (213,062) - (474,218) Net operating income from external customers 3,502,455 2,857,453 2,009,707 8,369,615 Costs, selling and administrative expenses (2,861,925) (1,845,418) (1,966,932) (6,674,275) Income from operations before other operating expenses, net and equity accounting 640,530 1,012,035 42,775 1,695,340 Other operating income (expenses), net (44,028) Equity accounting (1,486) Financial result, net (331,830) Income from operations before taxes 1,317,996 Depreciation and amortization 384,133 341,918 726,051 Page 66 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information July to September 2013 Water Sewage Reconciliation to the financial statements Balance as per financial statements Gross operating income from external customers 1,321,891 1,071,379 551,362 2,944,632 Gross sales deductions (95,151) (77,122) - (172,273) Net operating income from external customers 1,226,740 994,257 551,362 2,772,359 Costs, selling and administrative expenses (840,443) (560,656) (539,453) (1,940,552) Income from operations before other operating expenses, net and equity accounting 386,297 433,601 11,909 831,807 Other operating income (expenses), net 11,739 Equity accounting 1,737 Financial result, net (119,936) Income from operations before taxes 725,347 Depreciation and amortization 108,510 99,875 208,385 Page 67 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information January to September 2013 Water Sewage Reconciliation to the financial statements Balance as per financial statements Gross operating income from external customers 3,880,693 3,138,853 1,703,814 8,723,360 Gross sales deductions (281,771) (227,908) - (509,679) Net operating income from external customers 3,598,922 2,910,945 1,703,814 8,213,681 Costs, selling and administrative expenses (2,602,039) (1,669,966) (1,668,644) (5,940,649) Income from operations before other operating expenses, net and equity accounting 996,883 1,240,979 35,170 2,273,032 Other operating income (expenses), net 22,082 Equity accounting 1,476 Financial result, net (299,884) Income from operations before taxes 1,996,706 Depreciation and amortization 318,533 281,776 600,309 Explanation on the reconciliation items for the Financial Statements: the impacts on gross operating income and in costs are as follows: July to September January to September July to September January to September Gross revenue from construction recognized under ICPC 1 (R1) (a) 799,731 2,009,707 551,362 1,703,814 Construction costs recognized under ICPC 1 (R1) (a) 782,243 1,966,932 539,453 1,668,644 Construction margin 17,488 42,775 11,909 35,170 (a) Revenue from concession construction contracts is recognized in accordance with CPC 17 (R1), C onstruction Contracts (IAS 11), using the percentage-of-completion method . See Note 12 (c) and (f). Page 68 of 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Information Form– 09/30/2014 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Notes to the Interim Financial Information 23 Operating Revenue (a) Revenue from water and sewage services: July to September January to September July to September January to September Metropolitan region of São Paulo 1,513,008 4,821,592 1,770,410 5,160,205 Regional Systems (i) 652,669 2,012,534 622,860 1,859,341 Total (ii) 2,165,677 6,834,126 2,393,270 7,019,546 (i) Including the municipalities operated in countryside and at the coast of the State of São Paulo. (ii) Revenue from water and sewage services decreased by 9.5% in the third quarter of 2014 year-on-year. This result was mainly impacted by the incentive program for reduction of consumption (Bonus*). * Bonus: SABESP’s Incentive Program for Reduction of Water Consumption After ARSESP’s approval on an emergency basis by means of Resolution 469/2014, SABESP adopted an economic incentive to encourage the population of Greater São Paulo to reduce water consumption. This measure was adopted due to the record heat and the unheard lack of rainfall at the Cantareira System, which is at a critical level and supplies almost 10 million people. Consumers who reduce by, at least, 20% the average consumption of the twelve-month period, between February 2013 and January 2014, will receive 30% discount in their bills. The discount shall apply to a smaller amount, since reduced consumption will result in cheaper bills. This measure applies to households, commerce and industries supplied by the Cantareira System – the entire north zone and São Paulo downtown, part of the east and west zones of São Paulo, Barueri, Caieiras, Carapicuíba, Francisco Morato, Franco da Rocha, Itapevi, Jandira, Osasco and Santana de Parnaíba. In Guarulhos and São Caetano do Sul, also supplied by the Cantareira System, distribution relies on the local governments, which buy water from SABESP. The municipal services shall resolve on granting this incentive. The benefit will be valid for the bills of reference months from February to August, and consumers will receive the bills between March and September. In Santana de Parnaíba, this measure will be applied in the reference months from March to August and consumers will receive the bills between April and September. However, in April 2014, the incentive program for reduction of water consumption was postponed until the end of 2014 to the entire São Paulo metropolitan region, or until water levels at reservoirs are regularized. Due to the dry weather and the low water volume at the Cantareira System, the Department of Water and Electricity of the State of São Paulo (DAEE) and the National Water Agency (ANA) set forth that, as of March 10, 2014, we are temporarily required to restrict the water outflow caught from the Cantareira System, from 33m
